 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 1 of 77




 1   Robert S. Green (State Bar No. 136183)
     Emrah M. Sumer (State Bar No. 329181)
 2   GREEN & NOBLIN, P.C.
     2200 Larkspur Landing Circle, Suite 101
 3   Larkspur, CA 94939
     Telephone: (415) 477-6700
 4   Facsimile: (415) 477-6710
     Email: gnecf@classcounsel.com
 5
     James Robert Noblin (State Bar No. 114442)
 6   GREEN & NOBLIN, P.C.
     4500 East Pacific Coast Highway
 7   Fourth Floor
     Long Beach, CA 90804
 8   Telephone: (562) 391-2487
     Facsimile: (415) 477-6710
 9   Email: gnecf@classcounsel.com
10   William B. Federman*
     wbf@federmanlaw.com
11   Oklahoma Bar No. 2853
     FEDERMAN & SHERWOOD
12   10205 N. Pennsylvania Ave.
     Oklahoma City, OK 73120
13   Telephone: (405) 235-1560
     Facsimile: (405) 239-2112
14
     *Pro Hac Vice application to be submitted
15
     Counsel for Plaintiffs and the Proposed Class
16

17                     UNITED STATES DISTRICT COURT
18                   SOUTHERN DISTRICT OF CALIFORNIA

19
       MICHAEL RUMELY, ABIGAIL                 Case No.: '21CV0152 BAS JLB
20     BEAN, JESSICA JAY, MATIAS
       SOTO, and GREGORY BAUM,                 CLASS ACTION COMPLAINT
21
       individually and on behalf of all
22     others similarly situated and on behalf
       of the general public,                  JURY TRIAL DEMANDED
23

24               Plaintiffs,
       v.
25     MEDNAX, INC. and PEDIATRIX
26
       MEDICAL GROUP,

27                    Defendants.
28


                                  CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 2 of 77




 1         Plaintiff Michael Rumely, as legal guardian of minor children whose initials
 2   are H.R. and M.R., Abigail Bean, as legal guardian of a minor child whose initials
 3   are C.B., Jessica Jay, as legal guardian of a minor child whose initials are B.J.,
 4   Matias Soto, as legal guardian of a minor child whose initials are M.S., and
 5   Gregory Baum, as legal guardian of a minor child whose initials are A.B.
 6   (collectively, “Plaintiffs”), individually and on behalf of all others similarly
 7   situated and on behalf of the general public, for their Class Action Complaint,
 8   bring this action against Defendants Mednax, Inc. (“MEDNAX”) and Pediatrix
 9   Medical Group, a MEDNAX Company (“Pediatrix”) based on personal
10   knowledge and the investigation of counsel and allege as follows:
11   I.    INTRODUCTION
12         1.     With this action, Plaintiffs seek to hold Defendants responsible for
13   the harms they caused H.R., M.R., C.B., B.J., M.S., A.B., and the nearly 1.3
14   million other similarly situated persons in the massive and preventable data breach
15   that took place between June 17, 2020 and June 22, 2020 by which cyber
16   criminals, through a phishing event, infiltrated Defendants’ inadequately protected
17   Microsoft Office 365-hosted business email accounts where sensitive personal
18   information was being kept unprotected (“Data Breach” or “Breach”).1
19         2.     Defendants also experienced a second data breach on the dates of
20   July 2, 2020 and July 3, 2020.2
21         3.     The cyber criminals gained access to certain of Defendants’
22   Microsoft Office 365 business email accounts with the apparent intention of
23

24   1
        The Data Breach appears on the U.S. Department of Health and Human
25   Services’ online public breach tool and shows that approximately 1,290,670
26
     individuals were affected by the Data Breach. See
     https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf (last accessed Jan. 12,
27   2021).
     2
28
       https://www.oag.ca.gov/privacy/databreach/list?field_sb24_org_name_value=me
     dnax&field_sb24_breach_date_value%5Bmin%5D%5Bdate%5D=&field_sb24_br
     each_date_value%5Bmax%5D%5Bdate%5D= (last accessed Jan. 22, 2021).
                                              -1-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 3 of 77




 1   stealing protected personal information and protected health information of over a
 2   million individuals, including newborn babies and young children, whose
 3   information was stored on Defendants’ computer systems and business email
 4   accounts.
 5         4.     MEDNAX is a physician-led healthcare organization that partners
 6   with hospitals, health systems and healthcare facilities to offer clinical services
 7   spanning the continuum of care, as well as revenue cycle management, patient
 8   engagement and perioperative improvement consulting solutions.3 The Company
 9   is registered with the U.S. Security and Exchange Commission
10         5.     Pediatrix, a MEDNAX company, is the nation’s largest provider of
11   maternal-fetal, newborn and pediatric subspecialty services and delivers
12   comprehensive, customized health solutions designed to enhance the patient
13   experience.4 Pediatrix provides services to 41 states (including California,
14   Oklahoma, Washington, and Texas) and Puerto Rico, employs over 1,975
15   physicians and over 1,050 advanced practice providers.
16         6.     MEDNAX and Pediatrix collaborate with their partners and affiliates
17   “to develop customized solutions that benefit hospitals, patients and payors,” and
18   tout on their website that they are “trusted by patients, hospitals, and referring
19   physicians to take great care of the patient, every day and in every way.”5
20         7.     Plaintiffs and Class members were required, as patients of
21   Defendants and their affiliate partners, to provide Defendants with their “Personal
22   and Medical Information” (defined below), with the assurance that such
23   information will be kept safe from unauthorized access. By taking possession and
24   control of Plaintiffs’ and Class members’ Personal and Medical Information,
25

26

27   3
       https://www.mednax.com/about/ (last accessed January 8, 2021).
     4
28
       https://www.mednax.com/about/mednax-companies/ (last accessed Jan. 15,
     2021).
     5
       Id.
                                              -2-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 4 of 77




 1   Defendants assumed a duty to securely store and protect the Personal and Medical
 2   Information of Plaintiffs and the Class.
 3           8.    Defendants breached this duty and betrayed the trust of Plaintiffs and
 4   Class members by failing to properly safeguard and protect their Personal and
 5   Medical Information, thus enabling cyber criminals to access, acquire,
 6   appropriate, compromise, disclose, encumber, exfiltrate, release, steal, misuse,
 7   and/or view it.
 8           9.    The Personal and Medical Information at issue includes (i) patient
 9   contact information (such as patient name, guarantor name, address, email
10   address, and date of birth); (ii) Social Security number, driver’s license number,
11   state identification number, and/or financial account information; (iii) health
12   insurance information (payor name, payor contract dates, policy information
13   including type and deductible amount and subscriber/Medicare/Medicaid
14   number); (iv) medical and/or treatment information (dates of service, location,
15   services requested or procedures performed, diagnosis, prescription information,
16   physician names, and Medical Record Numbers); and (v) billing and claims
17   information (invoices, submitted claims and appeals, and patient account
18   identifiers used by the patient’s provider).6
19           10.   Defendants’ misconduct – failing to timely implement adequate and
20   reasonable measures to protect Plaintiffs’ Personal and Medical Information,
21   failing to timely detect the Data Breach, failing to take adequate steps to prevent
22   and stop the Data Breach, failing to disclose the material facts that they did not
23   have adequate security practices in place to safeguard the Personal and Medical
24   Information, failing to honor their promises and representations to protect
25   Plaintiffs’ and Class members’ Personal and Medical Information, and failing to
26   provide timely and adequate notice of the Data Breach – caused substantial harm
27   and injuries to Plaintiffs and Class members across the United States.
28
     6
         https://www.databreaches.net/?s=mednax (last accessed January 8, 2021).
                                              -3-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 5 of 77




 1         11.    Due to Defendants’ negligence and failures, cyber criminals obtained
 2   and now possess everything they need to commit personal and medical identity
 3   theft and wreak havoc on the financial and personal lives of nearly 1.3 million
 4   individuals, many of which are babies and young children, for decades to come.
 5         12.    As a result of the Data Breach, Plaintiffs and Class members have
 6   already suffered damages. For example, now that their Personal and Medical
 7   Information has been released into the criminal cyber domains, Plaintiffs and
 8   Class members are at imminent and impending risk of identity theft. This risk will
 9   continue for the rest of their lives, as Plaintiffs and Class members are now forced
10   to deal with the danger of identity thieves possessing and using their Personal and
11   Medical Information. Additionally, Plaintiffs and Class members have already lost
12   time and money responding to and mitigating the impact of the Data Breach,
13   which efforts are continuous and ongoing.
14         13.    Plaintiffs bring this action individually and on behalf of the Class and
15   seek actual damages, statutory damages, punitive damages, and restitution, with
16   attorney fees, costs, and expenses, under the California Customer Records Act
17   (“CCRA”), Cal. Civ. Code § 1798.80, et seq., California Confidentiality of
18   Medical Information Act (“CMIA”), Cal. Civ. Code § 56, et seq., California’s
19   Unfair Competition Law (“UCL”), Cal. Bus. Prof. Code § 17200, et seq., and
20   other state personal and medical privacy laws and state consumer protection and
21   unfair and deceptive practices acts, and further sue Defendants for, among other
22   causes of action, negligence (including negligence per se). Plaintiffs also seek
23   declaratory and injunctive relief, including significant improvements to
24   Defendants’ data security systems and protocols, future annual audits, Defendant-
25   funded long-term credit monitoring services, and other remedies as the Court sees
26   necessary and proper. incurred in bringing this action, and all other remedies this
27   Court deems proper.
28

                                             -4-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 6 of 77




 1   II.   THE PARTIES
 2         14.    Michael Rumely (“Plaintiff Rumely”) is the legal guardian of H.R.
 3   and M.R. and they are citizens and residents of California.
 4         15.    Plaintiff Rumely’s minor children were patients of, and received,
 5   medical services from, Defendants.
 6         16.    Abigail Bean (“Plaintiff Bean”) is the legal guardian of C.B. and they
 7   are citizens and residents of Oklahoma.
 8         17.    Plaintiff Bean’s minor child, C.B., was a patient of, and received
 9   medical services from, Defendants.
10         18.    Jessica Jay (“Plaintiff Jay”) is the legal guardian of B.J. and they are
11   citizens and residents of Washington.
12         19.    Plaintiff Jay’s minor child, B.J., was a patient of, and received
13   medical services from, Defendants.
14         20.    Matias Soto (“Plaintiff Soto”) is the legal guardian of M.S. and they
15   are citizens and residents of Texas.
16         21.    Plaintiff Soto’s minor child, M.S., was a patient of, and received
17   medical services from, Defendants.
18         22.    Gregory Baum (“Plaintiff Baum”) is the legal guardian of A.B. and
19   they are citizens and residents of Oklahoma.
20         23.    Plaintiff Baum’s minor child, A.B., was a patient of, and received
21   medical services from, Defendants.
22         24.    Plaintiff Baum has reached out to Defendants in an attempt to resolve
23   the dangers A.B. now faces, but Defendants have gone silent.
24         25.    Plaintiffs received letters from MEDNAX dated December 16, 2020,
25   informing them that their minor children’s name, address, date of birth, health
26   insurance information (including payor name, payor contract dates, policy
27   information including type and deductible amount and
28   subscriber/Medicare/Medicaid number), medical and/or treatment information
                                             -5-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 7 of 77




 1   (including dates of service, location, services requested or procedures performed,
 2   diagnosis, prescription information, physician names and Medical Record
 3   Numbers), and billing and claims information were compromised in the Data
 4   Breach. See Exhibit 1, the “Notice.”
 5            26.   As required in order to obtain medical services from Defendants,
 6   Plaintiffs provided them with highly sensitive personal, health, and insurance
 7   information, including their children’s Personal and Medical Information.
 8            27.   Because of Defendants’ negligence leading up to and including the
 9   period of the Data Breach, H.R.’s, M.R.’s, C.B.’s, B.J.’s, M.S.’s and A.B.’s
10   Personal and Medical Information is now in the hands of cyber criminals and
11   H.R., M.R., C.B., B.J., M.S., and A.B. are under an imminent and substantially
12   likely risk of identity theft and fraud, including medical identity theft and medical
13   fraud.
14            28.   The imminent risk of medical identity theft and fraud that these
15   children now face is substantial, certainly impending, and continuous and ongoing
16   because of the negligence of Defendants, which negligence led to the Data Breach.
17   Plaintiffs have already been forced to spend time and money, on behalf of their
18   minor children, responding to the Data Breach in an attempt to mitigate the harms
19   of the Breach and determine how best to protect them from identity theft and
20   medical information fraud. These efforts are continuous and ongoing.
21            29.   As a direct and proximate result of the Data Breach, Plaintiffs either
22   have purchased or will purchase a yearly subscription to identity theft protection
23   and credit monitoring in order to protect their children from medical identity theft
24   and other types of fraud, of which they are now substantially at risk. This
25   subscription will need to be renewed yearly for the rest of H.R.’s, M.R.’s, C.B.’s,
26   B.J.’s, M.S.’s and A.B.’s lives.
27            30.   The children have also suffered injury directly and proximately
28   caused by the Data Breach, including damages and diminution in value of their
                                               -6-
                                     CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 8 of 77




 1   Personal and Medical Information that was entrusted to Defendants for the sole
 2   purpose of obtaining medical services necessary for their health and well-being,
 3   with the understanding that Defendants would safeguard this information against
 4   disclosure. Additionally, Plaintiffs’ Personal and Medical Information is at
 5   continued risk of compromise and unauthorized disclosure as it remains in the
 6   possession of Defendants and is subject to further breaches so long as Defendants
 7   fail to undertake appropriate and adequate measures to protect it.
 8         31.    H.R., M.R., C.B., B.J., M.S., and A.B. have never been victims of
 9   any type of identity theft. To Plaintiffs’ knowledge, the Personal and Medical
10   Information compromised in this Data Breach has not been compromised in any
11   prior data breach.
12         32.    For the avoidance of doubt, all references made in this Complaint to
13   “Plaintiffs’ Personal and Medical Information” are to be interpreted as referring to
14   the Personal and Medical Information of H.R., M.R., C.B., B.J., M.S., and A.B.
15         33.    Founded in 1979, Defendants are physician-led healthcare
16   organizations that partner with hospitals, health systems and healthcare facilities
17   to offer clinical services spanning the continuum of care, as well as revenue cycle
18   management, patient engagement and perioperative improvement consulting
19   solutions.
20         34.    As part of Defendants’ business, Defendants collect substantial
21   amounts of Personal and Medical Information. The information Defendants collect
22   qualifies as “Personal information” under the CCRA and other state data breach
23   and information privacy acts. The medical information that Defendants collect
24   qualifies as “Medical Information” under the federal Health Information
25   Portability and Accountability Act (“HIPAA”), the CMIA, and other state medical
26   record protection acts.
27         35.    Defendant MEDNAX and Defendant Pediatrix are both
28   headquartered in Sunrise, Florida.
                                             -7-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 9 of 77




 1   III.   JURISDICTION AND VENUE
 2          36.    This Court has diversity jurisdiction over this action under the Class
 3   Action Fairness Act (CAFA), 28 U.S.C. § 1332(d) because this is a class action
 4   involving more than 100 class members, the amount in controversy exceeds
 5   $5,000,000, exclusive of interest and costs, and Plaintiffs and members of the
 6   Class are citizens of states that differ from Defendants.
 7          37.    This Court has personal jurisdiction over Defendants because
 8   Defendants conduct business in and have sufficient minimum contacts with
 9   California.
10          38.    Venue is likewise proper as to Defendants in this District under 28
11   U.S.C. § 1391(a)(1) because a substantial part of the events or omissions giving
12   rise to the claims asserted herein occurred in this District. Defendants conduct
13   business through this District (including promoting, selling, marketing, and
14   distributing the MEDNAX and Pediatrix brands and services at issue).
15   IV.    FACTUAL ALLEGATIONS
16          A.     The California Attorney General Notice
17          39.    On or about June 19, 2020, Defendants discovered that unauthorized
18   third-party hackers gained access to certain Microsoft Office 365-hosted business
19   email accounts through a successful phishing event.
20          40.    Defendants began filing with various state Attorneys General
21   (including California) sample “Notice of Data Security Incident” letters that
22   mirrored the language of the Notice sent to Plaintiffs and Class members.
23          41.    The sample “Notice of Data Security Incident” letter was filed with
24   the Attorney General of California in accordance with California Civ. Code §
25   1798.82(f).
26          42.    Pursuant to California Civ. Code § 1798.82(f), “[a] person or
27   business that is required to issue a security breach notification pursuant to
28   [§ 1798.82(a)] to more than 500 California residents as a result of a single breach
                                              -8-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 10 of 77




 1   of the security system shall electronically submit a single sample copy of that
 2   security breach notification, excluding any personally identifiable information, to
 3   the Attorney General.”
 4         43.    Plaintiffs’ and Class members’ Personal and Medical Information is
 5   “personal information” as defined by California Civ. Code § 1798.82(h).
 6         44.    Pursuant to California Civ. Code § 1798.82(a)(1), data breach
 7   notification letters are sent to residents of California “whose unencrypted
 8   personal information was, or is reasonably believed to have been, acquired by an
 9   unauthorized person” due to a “breach of the security of the system.”
10         45.    California Civ. Code § 1798.82(g) defines “breach of the security of
11   the system” as the “unauthorized acquisition of computerized data that
12   compromises the security, confidentiality, or integrity of personal information
13   maintained by the person or business.”
14         46.    The Data Breach was a “breach of the security of the system” as
15   defined by California Civ. Code § 1798.82(g).
16         47.    Plaintiffs’ and Class members’ unencrypted personal information was
17   acquired by an unauthorized person or persons as a result of the Data Breach.
18         48.    Defendants reasonably believe Plaintiffs’ and Class members’
19   unencrypted personal information was acquired by an unauthorized person as a
20   result of the Data Breach.
21         49.    The security, confidentiality, or integrity of Plaintiffs’ and Class
22   members’ unencrypted personal information was compromised as a result of the
23   Data Breach.
24         50.    Defendants reasonably believe the security, confidentiality, or
25   integrity of Plaintiffs’ and Class members’ unencrypted personal information was
26   compromised as a result of the Data Breach.
27

28

                                             -9-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 11 of 77




 1           51.   Plaintiffs’ and Class members’ unencrypted personal information that
 2   was acquired by an unauthorized person as a result of the Data Breach was viewed
 3   by unauthorized persons.
 4           52.   Defendants reasonably believe Plaintiffs’ and Class members’
 5   unencrypted personal information that was acquired by an unauthorized person as
 6   a result of the Data Breach was viewed by unauthorized persons.
 7           53.   It is reasonable to infer that Plaintiffs’ and Class members’
 8   unencrypted personal information that was acquired by an unauthorized person as
 9   a result of the Data Breach was viewed by unauthorized persons.
10           54.   It should be presumed that Plaintiffs’ and Class members’
11   unencrypted personal information that was acquired by an unauthorized person as
12   a result of the Data Breach was viewed by unauthorized persons.
13           55.   After receiving letters sent pursuant to California Civ. Code §
14   1798.82(a)(1) – and filed with the Attorney General of California in accordance
15   with California Civ. Code § 1798.82(f) – it is reasonable for recipients, including
16   Plaintiffs and Class members in this case, to believe that future harm (including
17   identity theft) is real and imminent, and to take steps to mitigate that risk of future
18   harm.
19
             B.    The U.S. Department of Health and Human Services Breach
20                 Report
21           56.   A breach report regarding the Data Breach filed by Defendants with
22   the Secretary of the U.S. Department of Health and Human Services states that
23   1,290,670 individuals were impacted by the Data Breach (the “Breach Report”).
24   The Breach Report also characterizes the Data Breach as a “hacking/IT incident”
25   and further indicates that the breached information was accessed through email.
26           57.   The Breach Report was filed in accordance with 45 CFR §
27   164.408(a).
28

                                              -10-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 12 of 77




 1         58.   Plaintiffs’ and Class members’ Personal and Medical Information is
 2   “protected health information” as defined by 45 CFR § 160.103.
 3         59.   Pursuant to 45 CFR § 164.408(a), breach reports are filed with the
 4   Secretary of the U.S. Department of Health and Human Services “following the
 5   discovery of a breach of unsecured protected health information.”
 6         60.   45 CFR § 164.402 defines “breach” as “the acquisition, access, use,
 7   or disclosure of protected health information in a manner not permitted under
 8   subpart E of this part which compromises the security or privacy of the protected
 9   health information.”
10         61.   45 CFR § 164.402 defines “unsecured protected health information”
11   as “protected health information that is not rendered unusable, unreadable, or
12   indecipherable to unauthorized persons through the use of a technology or
13   methodology specified by the [HHS] Secretary[.]”
14         62.   Plaintiffs’ and Class members’ Personal and Medical Information is
15   “unsecured protected health information” as defined by 45 CFR § 164.402.
16         63.   Plaintiffs’ and Class members’ unsecured protected health
17   information has been acquired, accessed, used, or disclosed in a manner not
18   permitted under 45 CFR Subpart E as a result of the Data Breach.
19         64.   Defendants reasonably believe Plaintiffs’ and Class members’
20   unsecured protected health information has been acquired, accessed, used, or
21   disclosed in a manner not permitted under 45 CFR Subpart E as a result of the
22   Data Breach.
23         65.   Plaintiffs’ and Class members’ unsecured protected health
24   information acquired, accessed, used, or disclosed in a manner not permitted under
25   45 CFR Subpart E as a result of the Data Breach was not rendered unusable,
26   unreadable, or indecipherable to unauthorized persons.
27         66.   Defendants reasonably believe Plaintiffs’ and Class members’
28   unsecured protected health information acquired, accessed, used, or disclosed in a
                                            -11-
                                  CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 13 of 77




 1   manner not permitted under 45 CFR Subpart E as a result of the Data Breach was
 2   not rendered unusable, unreadable, or indecipherable to unauthorized persons.
 3         67.    Plaintiffs’ and Class members’ unsecured protected health
 4   information that was acquired, accessed, used, or disclosed in a manner not
 5   permitted under 45 CFR Subpart E as a result of the Data Breach, and which was
 6   not rendered unusable, unreadable, or indecipherable to unauthorized persons, was
 7   viewed by unauthorized persons.
 8         68.    Plaintiffs’ and Class members’ unsecured protected health
 9   information was viewed by unauthorized persons in a manner not permitted under
10   45 CFR Subpart E as a result of the Data Breach.
11         69.    Defendants reasonably believe Plaintiffs’ and Class members’
12   unsecured protected health information was viewed by unauthorized persons in a
13   manner not permitted under 45 CFR Subpart E as a result of the Data Breach.
14         70.    It is reasonable to infer that Plaintiffs’ and Class members’ unsecured
15   protected health information that was acquired, accessed, used, or disclosed in a
16   manner not permitted under 45 CFR Subpart E as a result of the Data Breach, and
17   which was not rendered unusable, unreadable, or indecipherable to unauthorized
18   persons, was viewed by unauthorized persons.
19         71.    It should be presumed that unsecured protected health information
20   acquired, accessed, used, or disclosed in a manner not permitted under 45 CFR
21   Subpart E, and which was not rendered unusable, unreadable, or indecipherable to
22   unauthorized persons, was viewed by unauthorized persons.
23         72.    After receiving notice that they were victims of a data breach that
24   required the filing of a Breach Report in accordance with 45 CFR § 164.408(a), it
25   is reasonable for recipients of that notice, including Plaintiffs and Class members
26   in this case, to believe that future harm (including identity theft) is real and
27   imminent, and to take steps to mitigate that risk of future harm.
28

                                              -12-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 14 of 77




 1         C.     The Data Breach and Defendants’ Failed Response
 2         73.    It is apparent from the Notice sent to Plaintiffs and the Class and
 3   from the sample “Notice of Data Security Incident” letters sent to state Attorneys
 4   General that the Personal and Medical Information contained within these Office
 5   365 accounts was not encrypted.
 6         74.    Following the phishing event, Defendants began working with a
 7   forensic firm to investigate the Breach. Based upon the investigation, the hackers
 8   were able to access certain business email accounts between the dates of June 17,
 9   2020 and June 22, 2020 where Plaintiffs’ and Class members’ Personal and
10   Medical Information was being held, unencrypted and unprotected.
11         75.    Defendants have also reported a subsequent data breach that took
12   place from July 2, 2020 to July 3, 2020.
13         76.    Upon information and belief, the unauthorized third-party gained
14   access to the Personal and Medical Information and has engaged in (and will
15   continue to engage in) misuse of the Personal and Medical Information, including
16   marketing and selling Plaintiffs’ and Class members’ Personal and Medical
17   Information on the dark web.
18         77.    Despite knowing that over 1 million patients across the nation were in
19   danger as a result of the Data Breach, Defendants did nothing to warn Plaintiffs or
20   Class members until six months after learning of the Data Breach – an
21   unreasonable amount of time under any objective standard.
22         78.    Apparently, Defendants chose to complete their investigation and
23   develop a list of talking points before giving Plaintiffs and Class members the
24   information they needed to protect themselves against fraud and identity theft.
25         79.    In spite of the severity of the Data Breach, Defendants have done
26   very little to protect Plaintiffs and the Class, which is obvious by the subsequent
27   data breach in July 2020 and the lack of assistance offered to Plaintiffs and the
28   Class. For example, in the Notice, Defendants only encourage victims “to
                                              -13-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 15 of 77




 1   carefully review credit reports and statements sent from providers as well as
 2   [victims’] insurance compan[ies] to ensure that all account activity is valid.” The
 3   Notice also mentions a free credit reporting service Plaintiffs and Class members,
 4   many of which are children, can contact but fails to offer any free identity theft
 5   monitoring service to a majority of the Class.7
 6         80.    In effect, Defendants are shirking their responsibility for the harm
 7   and increased risk of harm they have caused Plaintiffs and members of the Class,
 8   including the distress and financial burdens the Data Breach has placed upon the
 9   shoulders of the Data Breach victims.
10         81.    Defendants failed to adequately safeguard Plaintiffs’ and Class
11   members’ Personal and Medical Information, allowing cyber criminals to access
12   this wealth of priceless information for nearly six months before warning the
13   criminals’ victims to be on the lookout, and now offer them no remedy or relief.
14         82.    Defendants failed to spend sufficient resources on monitoring
15   external incoming emails and training their employees to identify email-borne
16   threats and defend against them.
17         83.    Defendants had obligations created by HIPAA, the CMIA, reasonable
18   industry standards, common law, state statutory law, and their assurances and
19   representations to their patients to keep patients’ Personal and Medical
20   Information confidential and to protect such Personal and Medical Information
21   from unauthorized access.
22         84.    Plaintiffs and Class members were required to provide their Personal
23   and Medical Information to Defendants with the reasonable expectation and
24   mutual understanding that they would comply with their obligations to keep such
25   information confidential and secure from unauthorized access.
26
     7
27
      For a very limited number of patients or guarantors whose Social Security
     numbers, driver’s license numbers, non-resident and alien registration numbers,
28
     and/or financial account information was compromised, Defendants arranged to
     offer complimentary identity monitoring services. See
     https://emailevent.kroll.com/ (last accessed Jan. 13, 2021).
                                             -14-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 16 of 77




 1           85.   The stolen Personal and Medical Information at issue has great value
 2   to the hackers, due to the large number of individuals affected and the fact that
 3   health insurance information and Social Security numbers were part of the data
 4   that was compromised.
 5           D.    Defendants had an Obligation to Protect Personal and Medical
                   Information under Federal Law and the Applicable Standard
 6                 of Care
 7           86.   Defendants are covered by HIPAA (45 C.F.R. § 160.102). As such,
 8   they are required to comply with the HIPAA Privacy Rule and Security Rule, 45
 9   C.F.R. Part 160 and Part 164, Subparts A and E (“Standards for Privacy of
10   Individually Identifiable Health Information”), and Security Rule (“Security
11   Standards for the Protection of Electronic Protected Health Information”), 45
12   C.F.R. Part 160 and Part 164, Subparts A and C.
13           87.   HIPAA’s Privacy Rule or Standards for Privacy of Individually
14   Identifiable Health Information establishes national standards for the protection of
15   health information.
16           88.   HIPAA’s Privacy Rule or Security Standards for the Protection of
17   Electronic Protected Health Information establishes a national set of security
18   standards for protecting health information that is kept or transferred in electronic
19   form.
20           89.   HIPAA requires Defendants to “comply with the applicable
21   standards, implementation specifications, and requirements” of HIPAA “with
22   respect to electronic protected health information.” 45 C.F.R. § 164.302.
23           90.   “Electronic protected health information” is “individually identifiable
24   health information … that is (i) transmitted by electronic media; maintained in
25   electronic media.” 45 C.F.R. § 160.103.
26           91.   HIPAA’s Security Rule requires Defendants to do the following:
27

28

                                              -15-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 17 of 77




 1                 a.    Ensure the confidentiality, integrity, and availability of all
 2                       electronic protected health information the covered entity or
 3                       business associate creates, receives, maintains, or transmits;
 4                 b.    Protect against any reasonably anticipated threats or hazards to
 5                       the security or integrity of such information;
 6                 c.    Protect against any reasonably anticipated uses or disclosures of
 7                       such information that are not permitted; and
 8                 d.    Ensure compliance by their workforce.
 9         92.     HIPAA also requires Defendants to “review and modify the security
10   measures implemented … as needed to continue provision of reasonable and
11   appropriate protection of electronic protected health information.” 45 C.F.R. §
12   164.306(e).
13         93.     HIPAA also requires Defendants to “[i]mplement technical policies
14   and procedures for electronic information systems that maintain electronic
15   protected health information to allow access only to those persons or software
16   programs that have been granted access rights.” 45 C.F.R. § 164.312(a)(1).
17         94.     The HIPAA Breach Notification Rule, 45 C.F.R. §§ 164.400-414,
18   also requires Defendants to provide notice of the Data Breach to each affected
19   individual “without unreasonable delay and in no case later than 60 days
20   following discovery of the breach.”8
21         95.     Defendants were also prohibited by the Federal Trade Commission
22   Act (the “FTC Act”) (15 U.S.C. § 45) from engaging in “unfair or deceptive acts
23   or practices in or affecting commerce.” The Federal Trade Commission (the
24   “FTC”) has concluded that a company’s failure to maintain reasonable and
25   appropriate data security for consumers’ sensitive personal information is an
26

27
     8
28
       Breach Notification Rule, U.S. Dep’t of Health & Human Services,
     https://www.hhs.gov/hipaa/for-professionals/breach-notification/index.html
     (emphasis added).
                                              -16-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 18 of 77




 1   “unfair practice” in violation of the FTC Act. See, e.g., FTC v. Wyndham
 2   Worldwide Corp., 799 F.3d 236 (3d Cir. 2015).
 3         96.      As described before, Defendants are also required (by the CCRA,
 4   CMIA and various other states’ laws and regulations) to protect Plaintiffs’ and
 5   Class members’ Personal and Medical Information, and further, to handle any
 6   breach of the same in accordance with applicable breach notification statutes.
 7         97.      In addition to their obligations under federal and state laws,
 8   Defendants owed a duty to Plaintiffs and Class members to exercise reasonable
 9   care in obtaining, retaining, securing, safeguarding, deleting, and protecting the
10   Personal and Medical Information in their possession from being compromised,
11   lost, stolen, accessed, and misused by unauthorized persons. Defendants owed a
12   duty to Plaintiffs and Class members to provide reasonable security, including
13   consistency with industry standards and requirements, and to ensure that their
14   computer systems, networks, and protocols adequately protected the Personal and
15   Medical Information of the Class.
16         98.      Defendants owed a duty to Plaintiffs and the Class to design,
17   maintain, and test their computer and email systems to ensure that the Personal
18   and Medical Information in Defendants’ possession was adequately secured and
19   protected.
20         99.      Defendants owed a duty to Plaintiffs and the Class to create and
21   implement reasonable data security practices and procedures to protect the
22   Personal and Medical Information in their possession, including adequately
23   training their employees and others who accessed Personal Information within
24   their computer systems on how to adequately protect Personal and Medical
25   Information.
26         100. Defendants owed a duty to Plaintiffs and the Class to implement
27   processes that would detect a breach on their data security systems in a timely
28   manner.
                                               -17-
                                     CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 19 of 77




 1          101. Defendants owed a duty to Plaintiffs and the Class to act upon data
 2   security warnings and alerts in a timely fashion.
 3          102. Defendants owed a duty to Plaintiffs and the Class to adequately train
 4   and supervise their employees to identify and avoid any phishing emails that make
 5   it past their email filtering service.
 6          103. Defendants owed a duty to Plaintiffs and the Class to disclose if their
 7   computer systems and data security practices were inadequate to safeguard
 8   individuals’ Personal and Medical Information from theft because such an
 9   inadequacy would be a material fact in the decision to entrust Personal and
10   Medical Information with Defendants.
11          104. Defendants owed a duty to Plaintiffs and the Class to disclose in a
12   timely and accurate manner when data breaches occurred.
13          105. Defendants owed a duty of care to Plaintiffs and the Class because
14   they were foreseeable and probable victims of any inadequate data security
15   practices.
16          E.     Defendants were on Notice of Cyber Attack Threats in the
                   Healthcare Industry and of the Inadequacy of their Data
17                 Security
18          106. Defendants were on notice that companies in the healthcare industry
19   were targets for cyberattacks.
20          107. Defendants were on notice that the FBI has recently been concerned
21   about data security in the healthcare industry. In August 2014, after a cyberattack
22   on Community Health Systems, Inc., the FBI warned companies within the
23   healthcare industry that hackers were targeting them. The warning stated that
24   “[t]he FBI has observed malicious actors targeting healthcare related systems,
25   perhaps for the purpose of obtaining the Protected Healthcare Information (PHI)
26   and/or Personally Identifiable Information (PII).”9
27
     9
28
      Jim Finkle, FBI Warns Healthcare Firms that they are Targeted by Hackers,
     REUTERS (Aug. 2014), http://www.reuters.com/article/2014/08/20/us-
     cybersecurity-healthcare-fbi-idUSKBN0GK24U20140820.
                                                -18-
                                      CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 20 of 77




 1         108. The American Medical Association (“AMA”) has also warned
 2   healthcare companies about the importance of protecting their patients’
 3   confidential information:
 4                Cybersecurity is not just a technical issue; it’s a patient safety
 5
                  issue. AMA research has revealed that 83% of physicians
                  work in a practice that has experienced some kind of
 6                cyberattack. Unfortunately, practices are learning that
 7
                  cyberattacks not only threaten the privacy and security of
                  patients’ health and financial information, but also patient
 8                access to care.10
 9

10         109. As implied by the above quote from the AMA, stolen Personal and
11   Medical Information can be used to interrupt important medical services
12   themselves. This is an imminent and certainly impending risk for Plaintiffs and
13   Class members.
14         110. Defendants were on notice that the federal government has been
15   concerned about healthcare company data encryption. Defendants knew they kept
16   protected health information in their email accounts and yet it appears Defendants
17   did not encrypt these email accounts.
18         111. The United States Department of Health and Human Services’ Office
19   for Civil Rights urges the use of encryption of data containing sensitive personal
20   information. As long ago as 2014, the Department fined two healthcare companies
21   approximately two million dollars for failing to encrypt laptops containing
22   sensitive personal information. In announcing the fines, Susan McAndrew, the
23   DHHS’s Office of Human Rights’ deputy director of health information privacy,
24

25

26

27   10
      Andis Robeznieks, Cybersecurity: Ransomware attacks shut down clinics,
28
     hospitals, AM. MED. ASS’N (Oct. 4, 2019), https://www.ama-assn.org/practice-
     management/sustainability/cybersecurity-ransomeware-attacks-shut-down-clinics-
     hospitals.
                                              -19-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 21 of 77




 1   stated “[o]ur message to these organizations is simple: encryption is your best
 2   defense against these incidents.”11
 3         112. As covered entities or business associates under HIPAA, Defendants
 4   should have known about their weakness toward email-related threats and sought
 5   better protection for the Personal and Medical Information accumulating in their
 6   employees’ business email accounts.
 7         113. In the healthcare industry, the number one threat vector from a cyber
 8   security standpoint is phishing. Cybersecurity firm Proofpoint reports that
 9   “phishing is the initial point of compromise in most significant [healthcare]
10   security incidents, according to a recent report from the Healthcare Information
11   and Management Systems Society (HIMSS). And yet, 18% of healthcare
12   organizations fail to conduct phishing tests, a finding HIMSS describes as
13   ‘incredible.’”12
14         114. The report from Proofpoint was published March 27, 2019, and
15   summarized findings of recent healthcare industry cyber threat surveys and
16   recounted good, common sense steps that the targeted healthcare companies
17   should follow to prevent email-related cyberattacks.
18         115. One of the best protections against email related threats is security
19   awareness training and testing on a regular basis. This should be a key part of a
20   company’s ongoing training of its employees. “[S]ince phishing is still a
21   significant, initial point of compromise, additional work needs to be done to
22   further lower the click rate,” the HIMSS report states. “This can be done through
23   more frequent security awareness training, phishing simulation, and better
24

25
     11
26
        “Stolen Laptops Lead to Important HIPAA Settlements,” U.S. Dep’t of Health
     and Human Services (Apr. 22, 2014), available at https://wayback.archive-
27
     it.org/3926/20170127085330/https://www.hhs.gov/about/news/2014/04/22/stolen-
     laptops-lead-to-important-hipaa-settlements.html.
     12
28
        Aaron Jensen, Healthcare Phishing Statistics: 2019 HIMSS Survey Results (Mar.
     27, 2019), https://www.proofpoint.com/us/security-awareness/post/healthcare-
     phishing-statistics-2019-himss-survey-results.
                                             -20-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 22 of 77




 1   monitoring of metrics pertaining to phishing (including whether there are any
 2   particular repeat offenders).”13
 3            116. ProtonMail Technologies publishes a guide for IT Security to small
 4   businesses (i.e., companies without the heightened standard of care applicable in
 5   the healthcare industry). In its 2019 guide, ProtonMail dedicates a full chapter of
 6   its e-book guide to the danger of phishing and ways to prevent a small business
 7   from falling prey to it. It reports:
 8                  Phishing and fraud are becoming ever more extensive
 9
                    problems. A recent threat survey from the cybersecurity firm
                    Proofpoint stated that between 2017 and 2018, email-based
10                  attacks on businesses increased 476 percent. The FBI
11
                    reportedthat these types of attacks cost companies around the
                    world $12 billion annually.
12

13                  Similar to your overall IT security, your email security relies
                    on training your employees to implement security best
14                  practices and to recognize possible phishing attempts. This
15                  must be deeply ingrained into every staff member so that
                    every time they check their emails, they are alert to the
16                  possibility of malicious action.14
17

18            117. The guidance that ProtonMail provides non-healthcare industry small
19   businesses is likely still not adequate for companies like MEDNAX and Pediatrix,
20   with the heightened healthcare standard of care based on HIPAA, CMIA, and the
21   increased danger from the sensitivity and wealth of Personal and Medical
22   Information they retain, but ProtonMail’s guidance is informative for showing
23   how inadequately Defendants protected the Personal and Medical Information of
24   the Plaintiffs and the Class. ProofPoint lists numerous tools under the heading,
25   “How to Prevent Phishing”:
26

27
     13
28
        Id.
     14
      The ProtonMail Guide to IT Security for Small Businesses, PROTONMAIL (2019),
     available at https://protonmail.com/it-security-complete-guide-for-businesses.
                                               -21-
                                     CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 23 of 77




 1             a.    Training: “Training your employees on how to
 2                   recognize phishing emails and what to do when they
 3                   encounter one is the first and most important step in
 4                   maintaining email security. This training should be
 5                   continuous as well. . . .”
 6             b.    Limit Public Information: “Attackers cannot target
 7                   your employees if they don’t know their email
 8                   addresses. Don’t publish non-essential contact details
 9                   on your website or any public directories . . . .
10             c.    Carefully check emails: “First off, your employees
11                   should be skeptical anytime they receive an email
12                   from an unknown sender. Second, most phishing
13                   emails are riddled with typos, odd syntax, or stilted
14                   language. Finally, check the ‘From’ address to see if
15                   it is odd . . . . If an email looks suspicious, employees
16                   should report it.”
17             d.    Beware of links and attachments: “Do not click on
18                   links or download attachments without verifying the
19                   source first and establishing the legitimacy of the link
20                   or attachment…”
21             e.    Do not automatically download remote content:
22                   “Remote content in emails, like photos, can run
23                   scripts on your computer that you are not expecting,
24                   and advanced hackers can hide malicious code in
25                   them. You should configure your email service
26                   provider to not automatically download remote
27                   content. This will allow you to verify an email is
28

                                          -22-
                                CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 24 of 77




 1                   legitimate before you run any unknown scripts
 2                   contained in it.”
 3             f.    Hover over hyperlinks: “Never click on hyperlinked
 4                   text without hovering your cursor over the link first
 5                   to check the destination URL, which should appear in
 6                   the lower corner of your window. Sometimes the
 7                   hacker might disguise a malicious link as a short
 8                   URL.” [Proofpoint notes that there are tools online
 9                   available for retrieving original URLs from shortened
10                   ones.]
11             g.    If in doubt, investigate: “Often phishing emails will
12                   try to create a false sense of urgency by saying
13                   something requires your immediate action. However,
14                   if your employees are not sure if an email is genuine,
15                   they should not be afraid to take extra time to verify
16                   the email. This might include asking a colleague,
17                   your IT security lead, looking up the website of the
18                   service the email is purportedly from, or, if they have
19                   a phone number, calling the institution, colleague, or
20                   client that sent the email.”
21             h.    Take preventative measures: “Using an end-to-end
22                   encrypted email service gives your business’s emails
23                   an added layer of protection in the case of a data
24                   breach. A spam filter will remove the numerous
25                   random emails that you might receive, making it
26                   more difficult for a phishing attack to get through.
27                   Finally, other tools, like Domain-based Message
28                   Authentication, Reporting, and Conformance
                                          -23-
                                CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 25 of 77




 1                         (DMARC) help you be sure that the email came from
 2                         the person it claims to come from, making it easier to
 3                         identify potential phishing attacks.”15
 4            118. As mentioned, these are basic, common-sense email security
 5   measures that every business, whether in healthcare or not, should be doing. By
 6   adequately taking these common-sense solutions, Defendants could have
 7   prevented this Data Breach from occurring.
 8
              F.    Cyber Criminals Will Use Plaintiffs’ and Class Members’
 9                  Personal and Medical Information to Defraud Them

10            119. Plaintiffs and Class members’ Personal and Medical Information is of
11   great value to hackers and cyber criminals, and the data stolen in the Data Breach
12   has been used and will continue to be used in a variety of sordid ways for
13   criminals to exploit Plaintiffs and the Class members and to profit off their
14   misfortune.
15            120. Each year, identity theft causes tens of billions of dollars of losses to
16   victims in the United States.16 For example, with the Personal and Medical
17   Information stolen in the Data Breach, including Social Security numbers, identity
18   thieves can open financial accounts, apply for credit, file fraudulent tax returns,
19   commit crimes, create false driver’s licenses and other forms of identification and
20   sell them to other criminals or undocumented immigrants, steal government
21   benefits, give breach victims’ names to police during arrests, and many other
22   harmful forms of identity theft.17 These criminal activities have and will result in
23   devastating financial and personal losses to Plaintiffs and the Class members.
24

25   15
        Id.
     16
26
        “Facts + Statistics: Identity Theft and Cybercrime,” Insurance Info. Inst.,
     https://www.iii.org/fact-statistic/facts-statistics-identity-theft-and-cybercrime
27
     (discussing Javelin Strategy & Research’s report “2018 Identity Fraud: Fraud
     Enters a New Era of Complexity”).
     17
28
        See, e.g., Christine DiGangi, 5 Ways an Identity Thief Can Use Your Social
     Security Number, Nov. 2, 2017, https://blog.credit.com/2017/11/5-things-an-
     identity-thief-can-do-with-your-social-security-number-108597/.
                                                -24-
                                      CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 26 of 77




 1          121. Personal and Medical Information is such a valuable commodity to
 2   identity thieves that once it has been compromised, criminals will use it and trade
 3   the information on the cyber black-market for years.18
 4          122. For example, it is believed that certain Personal and Medical
 5   Information compromised in the 2017 Experian data breach was being used, three
 6   years later, by identity thieves to apply for COVID-19-related benefits in the state
 7   of Oklahoma.19
 8          123. This was a financially motivated Data Breach, as apparent from the
 9   discovery of the cyber criminals seeking to profit off of the sale of Plaintiffs’ and
10   the Class members’ Personal and Medical Information on the dark web. The
11   Personal and Medical Information exposed in this Data Breach are valuable to
12   identity thieves for use in the kinds of criminal activity described herein.
13          124. These risks are both certainly impending and substantial. As the FTC
14   has reported, if hackers get access to personally identifiable information, they will
15   use it.20
16          125. Hackers may not use the information right away. According to the
17   U.S. Government Accountability Office, which conducted a study regarding data
18   breaches:
19                [I]n some cases, stolen data may be held for up to a year or more
20
                  before being used to commit identity theft. Further, once stolen
                  data have been sold or posted on the Web, fraudulent use of that
21                information may continue for years. As a result, studies that
22
                  attempt to measure the harm resulting from data breaches cannot
                  necessarily rule out all future harm.21
23
     18
        Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is
24   Limited; However, the Full Extent Is Unknown, GAO, July 5, 2007,
     https://www.gao.gov/assets/270/262904.htmlu
25   19
        See https://www.engadget.com/stolen-data-used-for-unemployment-fraud-ring-
26   174618050.html; see also https://www.wired.com/story/nigerian-scammers-
     unemployment-system-scattered-canary/.
27   20
        Ari Lazarus, How fast will identity thieves use stolen info?, FED. TRADE COMM’N
28
     (May 24, 2017), https://www.consumer.ftc.gov/blog/2017/05/how-fast-will-
     identity-thieves-use-stolen-info.
     21
        Data Breaches Are Frequent, supra note 11.
                                              -25-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 27 of 77




 1         126. For instance, with a stolen Social Security number, which is part of
 2   the Personal and Medical Information compromised in the Data Breach, someone
 3   can open financial accounts, get medical care, file fraudulent tax returns, commit
 4   crimes, and steal benefits.22 Identity thieves can also use the information stolen
 5   from Plaintiffs and Class members to qualify for expensive medical care and leave
 6   them and their contracted health insurers on the hook for massive medical bills.
 7         127. Medical identity theft is one of the most common, most expensive,
 8   and most difficult to prevent forms of identity theft. According to Kaiser Health
 9   News, “medical-related identity theft accounted for 43 percent of all identity thefts
10   reported in the United States in 2013,” which is more than identity thefts involving
11   banking and finance, the government and the military, or education.23
12         128. “Medical identity theft is a growing and dangerous crime that leaves
13   its victims with little to no recourse for recovery,” reported Pam Dixon, executive
14   director of World Privacy Forum. “Victims often experience financial
15   repercussions and worse yet, they frequently discover erroneous information has
16   been added to their personal medical files due to the thief’s activities.”24
17         129. As indicated by James Trainor, second in command at the FBI’s
18   cyber security division: “Medical records are a gold mine for criminals—they can
19   access a patient’s name, DOB, Social Security and insurance numbers, and even
20   financial information all in one place. Credit cards can be, say, five dollars or
21   more where [personal health information] can go from $20 say up to—we’ve seen
22   $60 or $70 [(referring to prices on dark web marketplaces)].”25 A complete
23

24   22
         See, e.g., Christine DiGangi, 5 Ways an Identity Thief Can Use Your Social
25
     Security Number, Nov. 2, 2017, https://blog.credit.com/2017/11/5-things-an-
     identity-thief-can-do-with-your-social-security-number-108597/.
     23
26
         Michael Ollove, “The Rise of Medical Identity Theft in Healthcare,” Kaiser
     Health News, Feb. 7, 2014, https://khn.org/news/rise-of-indentity-theft/.
     24
27
         Id.
     25
        IDExperts, You Got It, They Want It: Criminals Targeting Your Private
28
     Healthcare Data, New Ponemon Study Shows,
     https://www.idexpertscorp.com/knowedge-center/single/you-got-it-they-want-it-
     criminals-are-targeting-your-private-healthcare-dat.
                                              -26-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 28 of 77




 1   identity theft kit that includes health insurance credentials may be worth up to
 2   $1,000 on the black market.26
 3          130. If cyber criminals manage to steal financial information, health
 4   insurance information, and other personally sensitive data—as they did here—
 5   there is no limit to the amount of fraud to which Defendants have exposed the
 6   Plaintiffs and Class members.
 7          131. A study by Experian found that the average total cost of medical
 8   identity theft is “about $20,000” per incident, and that a majority of victims of
 9   medical identity theft were forced to pay out-of-pocket costs for healthcare they
10   did not receive in order to restore coverage.27 Almost half of medical identity
11   theft victims lose their healthcare coverage as a result of the incident, while nearly
12   one-third saw their insurance premiums rise, and forty percent were never able to
13   resolve their identity theft at all.28
14          132. As described above, identity theft victims must spend countless hours
15   and large amounts of money repairing the impact to their credit.29
16          133. The danger of identity theft is compounded when, like here, a minor’s
17   Personal and Medical Information is compromised, because minors typically have
18   no credit reports to monitor. Thus, it can be difficult to monitor because a minor
19   cannot simply place an alert on their credit report or “freeze” their credit report
20   when no credit report exists.
21

22   26
        Managing cyber risks in an interconnected world, PRICEWATERHOUSECOOPERS:
23
     Key findings from The Global State of Information Security Survey 2015,
     https://www.pwc.com/gx/en/consulting-services/information-security-
24
     survey/assets/the-global-state-of-information-security-survey-2015.pdf.
     27
        See Elinor Mills, “Study: Medical Identity Theft is Costly for Victims,” CNET
25
     (Mar, 3, 2010), https://www.cnet.com/news/study-medical-identity-theft-is-costly-
     for-victims/.
     28
26
        Id.; see also Healthcare Data Breach: What to Know About them and What to
     Do After One, EXPERIAN, https://www.experian.com/blogs/ask-
27
     experian/healthcare-data-breach-what-to-know-about-them-and-what-to-do-after-
     one/.
     29
28
        “Guide for Assisting Identity Theft Victims,” Federal Trade Commission, 4
     (Sept. 2013), http://www.consumer.ftc.gov/articles/pdf-0119-guide-assisting-id-
     theft-victims.pdf.
                                                -27-
                                      CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 29 of 77




 1         134. Defendants’ failure to offer identity monitoring to a majority of the
 2   Class, including to Plaintiffs, is egregious. Moreover, Defendants’ offer of one
 3   year of identity theft monitoring to only a limited number of Class members
 4   (which did not involve Plaintiffs) is, in and of itself, woefully inadequate, as the
 5   worst is yet to come.
 6         135. With this Data Breach, it is likely that identity thieves have already
 7   started to prey on the victims, and one can reasonably anticipate this will continue.
 8         136. Victims of the Data Breach, like Plaintiffs and other Class members,
 9   must spend many hours and large amounts of money protecting themselves from
10   the current and future negative impacts to their credit because of the Data
11   Breach.30
12         137. In fact, as a direct and proximate result of the Data Breach, Plaintiffs
13   and the Class have been placed at an imminent, immediate, and continuing
14   increased risk of harm from fraud and identity theft. Plaintiffs and the Class must
15   now take the time and effort and spend the money to mitigate the actual and
16   potential impact of the Data Breach on their everyday lives, including purchasing
17   identity theft and credit monitoring services, placing “freezes” and “alerts” with
18   credit reporting agencies, contacting their financial institutions, healthcare
19   providers, closing or modifying financial accounts, and closely reviewing and
20   monitoring bank accounts, credit reports, and health insurance account
21   information for unauthorized activity for years to come.
22         138. Plaintiffs and the Class have suffered, and continue to suffer, actual
23   harms for which they are entitled to compensation, including:
24                a.     Trespass, damage to, and theft of their personal property
25                       including Personal and Medical Information;
26                b.     Improper disclosure of their Personal and Medical Information;
27
     30
28
       “Guide for Assisting Identity Theft Victims,” Federal Trade Commission, 4
     (Sept. 2013), http://www.consumer.ftc.gov/articles/pdf-0119-guide-assisting-id-
     theft-victims.pdf.
                                              -28-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 30 of 77




 1               c.     The imminent and certainly impending injury flowing from
 2                      potential fraud and identity theft posed by their Personal and
 3                      Medical Information being placed in the hands of criminals
 4                      and having been already misused;
 5               d.     The imminent and certainly impending risk of having their
 6                      confidential medical information used against them by spam
 7                      callers to defraud them;
 8               e.     Damages flowing from Defendants untimely and inadequate
 9                      notification of the data breach;
10               f.     Loss of privacy suffered as a result of the Data Breach;
11               g.     Ascertainable losses in the form of out-of-pocket expenses and
12                      the value of their time reasonably expended to remedy or
13                      mitigate the effects of the data breach;
14               h.     Ascertainable losses in the form of deprivation of the value of
15                      patients’ personal information for which there is a well-
16                      established and quantifiable national and international market;
17               i.     The loss of use of and access to their credit, accounts, and/or
18                      funds;
19               j.     Damage to their credit due to fraudulent use of their Personal
20                      and Medical Information; and
21               k.     Increased cost of borrowing, insurance, deposits and other
22                      items which are adversely affected by a reduced credit score.
23         139. Moreover, Plaintiffs and Class members have an interest in ensuring
24   that their information, which remains in the possession of Defendants, is protected
25   from further breaches by the implementation of industry standard and statutorily
26   compliant security measures and safeguards. Defendants have shown themselves
27   to be wholly incapable of protecting Plaintiffs’ and Class members’ Personal and
28   Medical Information.
                                            -29-
                                  CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 31 of 77




 1         140. Plaintiffs and Class members are desperately trying to mitigate the
 2   damage that Defendants have caused them but, given the kind of Personal and
 3   Medical Information Defendants made accessible to hackers, they are certain to
 4   incur additional damages. Because identity thieves have their Personal and
 5   Medical Information, Plaintiffs and all Class members will need to have identity
 6   theft monitoring protection for the rest of their lives. Some, including babies and
 7   young children, may even need to go through the long and arduous process of
 8   getting a new Social Security number, with all the loss of credit and employment
 9   difficulties that come with this change.31
10         141. None of this should have happened. The Data Breach was
11   preventable.
12         G.       Defendants Could Have Prevented the Data Breach but Failed
                    to Adequately Protect Plaintiffs’ and Class Members’ Personal
13                  and Medical Information
14         142. Data breaches are preventable.32 As Lucy Thompson wrote in the
15   DATA BREACH AND ENCRYPTION HANDBOOK, “[i]n almost all cases, the data
16   breaches that occurred could have been prevented by proper planning and the
17   correct design and implementation of appropriate security solutions.”33 She added
18   that “[o]rganizations that collect, use, store, and share sensitive personal data must
19   accept responsibility for protecting the information and ensuring that it is not
20   compromised . . . .”34
21         143. “Most of the reported data breaches are a result of lax security and
22   the failure to create or enforce appropriate security policies, rules, and procedures
23   … Appropriate information security controls, including encryption, must be
24

25   31
        Will a New Social Security Number Affect Your Credit?, LEXINGTON LAW (Nov.
26
     16, 2015), https://www.lexingtonlaw.com/blog/credit-101/will-a-new-social-
     security-number-affect-your-credit.html.
     32
27
        Lucy L. Thompson, “Despite the Alarming Trends, Data Breaches Are
     Preventable,” in DATA BREACH AND ENCRYPTION HANDBOOK (Lucy Thompson,
28
     ed., 2012)
     33
        Id. at 17.
     34
        Id. at 28.
                                             -30-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 32 of 77




 1   implemented and enforced in a rigorous and disciplined manner so that a data
 2   breach never occurs.”35
 3           144. Defendants required Plaintiffs and Class members to surrender their
 4   Personal and Medical Information – including but not limited to their names,
 5   addresses, Social Security numbers, medical information, and health insurance
 6   information – and were entrusted with properly holding, safeguarding, and
 7   protecting against unlawful disclosure of such Personal and Medical Information.
 8           145. Many failures laid the groundwork for the success (“success” from a
 9   cybercriminal’s viewpoint) of the Data Breach, starting with Defendants’ failure
10   to incur the costs necessary to implement adequate and reasonable cyber security
11   procedures and protocols necessary to protect Plaintiffs’ and Class members’
12   Personal and Medical Information.
13           146. Defendants maintained the Personal and Medical Information in a
14   reckless manner. In particular, the Personal and Medical Information was
15   maintained and/or exchanged, unencrypted, in Microsoft Office 365 business
16   email accounts that were maintained in a condition vulnerable to cyberattacks.
17           147. Defendants knew, or reasonably should have known, of the
18   importance of safeguarding Personal and Medical Information and of the
19   foreseeable consequences that would occur if Plaintiffs’ and Class members’
20   Personal and Medical Information was stolen, including the significant costs that
21   would be placed on Plaintiffs and Class members as a result of a breach.
22           148. The mechanism of the cyberattack and potential for improper
23   disclosure of Plaintiffs’ and Class members’ Personal and Medical Information
24   was a known risk to Defendants, and thus Defendants were on notice that failing
25   to take necessary steps to secure Plaintiffs’ and Class members’ Personal and
26   Medical Information from those risks left that information in a dangerous
27   condition.
28
     35
       Id.
                                             -31-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 33 of 77




 1          149. Defendants disregarded the rights of Plaintiffs and Class members by,
 2   inter alia, (i) intentionally, willfully, recklessly, or negligently failing to take
 3   adequate and reasonable measures to ensure that their business email accounts
 4   were protected against unauthorized intrusions; (ii) failing to disclose that they did
 5   not have adequately robust security protocols and training practices in place to
 6   adequately safeguard Plaintiffs’ and Class members’ Personal and Medical
 7   Information; (iii) failing to take standard and reasonably available steps to prevent
 8   the Data Breach; (iv) concealing the existence and extent of the Data Breach for
 9   an unreasonable duration of time; and (v) failing to provide Plaintiffs and Class
10   members prompt and accurate notice of the Data Breach.
11   V.     CLASS ACTION ALLEGATIONS
12          150. Plaintiffs incorporate by reference all allegations of the preceding
13   paragraphs as though fully set forth herein.
14          151. Plaintiffs bring all claims as class claims under Federal Rule of Civil
15   Procedure 23. Plaintiffs asserts all claims on behalf of the Nationwide Class,
16   defined as follows:
17                 All persons residing in the United States whose personal and
18
                   medical information was compromised as a result of the
                   MEDNAX and Pediatrix Data Breach that occurred in June
19                 2020.
20
            152. Alternatively, Plaintiffs propose the following alternative classes by
21
     state, as follows:
22
                   [Name of State] Subclass: All residents of [name of State]
23                 whose personal and medical information was compromised
24                 as a result of the MEDNAX and Pediatrix Data Breach that
                   occurred in June 2020.
25

26          153. Also, in the alternative, Plaintiffs request additional subclasses as

27   necessary based on the types of Personal and Medical Information that were

28   compromised.

                                               -32-
                                     CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 34 of 77




 1          154. Excluded from the Nationwide Class and Subclasses are Defendants,
 2   any entity in which Defendants have a controlling interest, and Defendants’
 3   officers, directors, legal representatives, successors, subsidiaries, and assigns. Also
 4   excluded from the Class is any judge, justice, or judicial officer presiding over this
 5   matter and members of their immediate families and judicial staff.
 6          155. Plaintiffs reserve the right to amend the above definitions or to
 7   propose alternative or additional subclasses in subsequent pleadings and motions
 8   for class certification.
 9          156. The proposed Nationwide Class or, alternatively, the separate
10   Statewide Subclasses (collectively referred to herein as the “Class” unless
11   otherwise specified) meet the requirements of Fed. R. Civ. P. 23(a), (b)(1), (b)(2),
12   (b)(3), and (c)(4).
13          157. Numerosity: The proposed Class is believed to be so numerous that
14   joinder of all members is impracticable. The proposed Subclass is also believed to
15   be so numerous that joinder of all members would be impractical.
16          158. Typicality: Plaintiffs’ claims are typical of the claims of the Class.
17   Plaintiffs and all members of the Class were injured through Defendants’ uniform
18   misconduct. The same event and conduct that gave rise to Plaintiffs’ claims are
19   identical to those that give rise to the claims of every other Class member because
20   Plaintiffs and each member of the Class had their sensitive Personal and Medical
21   Information compromised in the same way by the same conduct of Defendants.
22          159. Adequacy: Plaintiffs are adequate representatives of the Class
23   because their interests do not conflict with the interests of the Class and proposed
24   Subclasses that they seek to represent; Plaintiffs have retained counsel competent
25   and highly experienced in data breach class action litigation; and Plaintiffs and
26   Plaintiffs’ counsel intend to prosecute this action vigorously. The interests of the
27   Class will be fairly and adequately protected by Plaintiffs and their counsel.
28

                                              -33-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 35 of 77




 1         160. Superiority: A class action is superior to other available means of
 2   fair and efficient adjudication of the claims of Plaintiffs and the Class. The injury
 3   suffered by each individual Class member is relatively small in comparison to the
 4   burden and expense of individual prosecution of complex and expensive litigation.
 5   It would be very difficult, if not impossible, for members of the Class individually
 6   to effectively redress Defendants’ wrongdoing. Even if Class members could
 7   afford such individual litigation, the court system could not. Individualized
 8   litigation presents a potential for inconsistent or contradictory judgments.
 9   Individualized litigation increases the delay and expense to all parties, and to the
10   court system, presented by the complex legal and factual issues of the case. By
11   contrast, the class action device presents far fewer management difficulties and
12   provides benefits of single adjudication, economy of scale, and comprehensive
13   supervision by a single court.
14         161. Commonality and Predominance: There are many questions of law
15   and fact common to the claims of Plaintiffs and the other members of the Class,
16   and those questions predominate over any questions that may affect individual
17   members of the Class. Common questions for the Class include:
18                a.     Whether Defendants engaged in the wrongful conduct alleged
19                       herein;
20                b.     Whether Defendants failed to adequately safeguard Plaintiffs’
21                       and the Class’s Personal and Medical Information;
22                c.     Whether Defendants’ email and computer systems and data
23                       security practices used to protect Plaintiffs’ and Class members’
24                       Personal and Medical Information violated the FTC Act,
25                       HIPAA, CMIA, and/or state laws and/or Defendants’ other
26                       duties discussed herein;
27

28

                                                -34-
                                      CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 36 of 77




 1             d.    Whether Defendants owed a duty to Plaintiffs and the Class to
 2                   adequately protect their Personal and Medical Information, and
 3                   whether they breached this duty;
 4             e.    Whether Defendants knew or should have known that their
 5                   computer and network security systems and business email
 6                   accounts were vulnerable to a data breach;
 7             f.    Whether Defendants’ conduct, including their failure to act,
 8                   resulted in or was the proximate cause of the Data Breach;
 9             g.    Whether Defendants breached contractual duties to Plaintiffs
10                   and the Class to use reasonable care in protecting their Personal
11                   and Medical Information;
12             h.    Whether Defendants failed to adequately respond to the Data
13                   Breach, including failing to investigate it diligently and notify
14                   affected individuals in the most expedient time possible and
15                   without unreasonable delay, and whether this caused damages
16                   to Plaintiffs and the Class;
17             i.    Whether Defendants continue to breach duties to Plaintiffs and
18                   the Class;
19             j.    Whether Plaintiffs and the Class suffered injury as a proximate
20                   result of Defendants’ negligent actions or failures to act;
21             k.    Whether Plaintiffs and the Class are entitled to recover damages,
22                   equitable relief, and other relief;
23             l.    Whether injunctive relief is appropriate and, if so, what
24                   injunctive relief is necessary to redress the imminent and
25                   currently ongoing harm faced by Plaintiffs and members of the
26                   Class and the general public;
27             m.    Whether Defendants’ actions alleged herein constitute gross
28                   negligence; and
                                            -35-
                                  CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 37 of 77




 1                n.     Whether Plaintiffs and Class members are entitled to punitive
 2                       damages.
 3   VI.   CAUSES OF ACTION
 4         A.     COUNT I – NEGLIGENCE
 5         162. Plaintiffs incorporate by reference all allegations of the preceding
 6   paragraphs as though fully set forth herein.
 7         163. Defendants solicited, gathered, and stored the Personal and Medical
 8   Information of Plaintiffs and the Class as part of the operation of their business.
 9         164. Upon accepting and storing the Personal and Medical Information of
10   Plaintiffs and Class members, Defendants undertook and owed a duty to Plaintiffs
11   and Class members to exercise reasonable care to secure and safeguard that
12   information and to use secure methods to do so.
13         165. Defendants had full knowledge of the sensitivity of the Personal and
14   Medical Information, the types of harm that Plaintiffs and Class members could
15   and would suffer if the Personal and Medical Information was wrongfully
16   disclosed, and the importance of adequate security.
17         166. Plaintiffs and Class members were the foreseeable victims of any
18   inadequate safety and security practices. Plaintiffs and the Class members had no
19   ability to protect their Personal and Medical Information that was in Defendants’
20   possession. As such, a special relationship existed between Defendants and
21   Plaintiffs and the Class.
22         167. Defendants were well aware of the fact that cyber criminals routinely
23   target large corporations through cyberattacks in an attempt to steal sensitive
24   personal and medical information.
25         168. Defendants owed Plaintiffs and the Class members a common law
26   duty to use reasonable care to avoid causing foreseeable risk of harm to Plaintiffs
27   and the Class when obtaining, storing, using, and managing personal information,
28   including taking action to reasonably safeguard such data and providing
                                              -36-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 38 of 77




 1   notification to Plaintiffs and the Class members of any breach in a timely manner
 2   so that appropriate action could be taken to minimize losses.
 3         169. Defendants’ duty extended to protecting Plaintiffs and the Class from
 4   the risk of foreseeable criminal conduct of third parties, which has been
 5   recognized in situations where the actor’s own conduct or misconduct exposes
 6   another to the risk or defeats protections put in place to guard against the risk, or
 7   where the parties are in a special relationship. See Restatement (Second) of Torts
 8   § 302B. Numerous courts and legislatures also have recognized the existence of a
 9   specific duty to reasonably safeguard personal information.
10         170. Defendants had duties to protect and safeguard the Personal and
11   Medical Information of Plaintiffs and the Class from being vulnerable to
12   cyberattacks by taking common-sense precautions when dealing with sensitive
13   Personal and Medical Information. Additional duties that Defendants owed
14   Plaintiffs and the Class include:
15                a.     To exercise reasonable care in designing, implementing,
16                       maintaining, monitoring, and testing Defendants’ networks,
17                       systems, protocols, policies, procedures and practices to ensure
18                       that Plaintiffs’ and Class members’ Personal and Medical
19                       Information was adequately secured from impermissible
20                       release, disclosure, and publication;
21                b.     To protect Plaintiffs’ and Class members’ Personal and
22                       Medical Information in their possession by using reasonable
23                       and adequate security procedures and systems;
24                c.     To implement processes to quickly detect a data breach,
25                       security incident, or intrusion involving their business email
26                       system, networks and servers; and
27

28

                                              -37-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 39 of 77




 1                d.    To promptly notify Plaintiffs and Class members of any data
 2                      breach, security incident, or intrusion that affected or may have
 3                      affected their Personal and Medical Information.
 4         171.   Only Defendants were in a position to ensure that their systems and
 5   protocols were sufficient to protect the Personal and Medical Information that
 6   Plaintiffs and the Class had entrusted to them.
 7         172. Defendants breached their duties of care by failing to adequately
 8   protect Plaintiffs’ and Class members’ Personal and Medical Information.
 9   Defendants breached their duties by, among other things:
10                a.    Failing to exercise reasonable care in obtaining, retaining
11                      securing, safeguarding, deleting, and protecting the Personal
12                      and Medical Information in their possession;
13                b.    Failing to protect the Personal and Medical Information in their
14                      possession using reasonable and adequate security procedures
15                      and systems;
16                c.    Failing to adequately and properly audit, test, and train their
17                      employees to avoid phishing emails;
18                d.    Failing to use adequate email security systems, including
19                      healthcare industry standard SPAM filters, DMARC
20                      enforcement, and/or Sender Policy Framework enforcement to
21                      protect against phishing emails;
22                e.    Failing to adequately and properly audit, test, and train their
23                      employees regarding how to properly and securely transmit
24                      and store Personal and Medical Information;
25                f.    Failing to adequately train their employees to not store
26                      Personal and Medical Information in their email inboxes longer
27                      than absolutely necessary for the specific purpose that it was
28                      sent or received;
                                             -38-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 40 of 77




 1                g.    Failing to consistently enforce security policies aimed at
 2                      protecting Plaintiffs’ and the Class’s Personal and Medical
 3                      Information;
 4                h.    Failing to implement processes to quickly detect data breaches,
 5                      security incidents, or intrusions;
 6                i.    Failing to promptly notify Plaintiffs and Class members of the
 7                      Data Breach that affected their Personal and Medical
 8                      Information.
 9         173. Defendants’ willful failure to abide by these duties was wrongful,
10   reckless, and grossly negligent in light of the foreseeable risks and known threats.
11         174. As a proximate and foreseeable result of Defendants’ grossly
12   negligent conduct, Plaintiffs and the Class have suffered damages and are at
13   imminent risk of additional harms and damages (as alleged above).
14         175. Through Defendants’ acts and omissions described herein, including
15   but not limited to Defendants’ failure to protect the Personal and Medical
16   Information of Plaintiffs and Class members from being stolen and misused,
17   Defendants unlawfully breached their duty to use reasonable care to adequately
18   protect and secure the Personal and Medical Information of Plaintiffs and Class
19   members while it was within Defendants’ possession and control.
20         176. Further, through their failure to provide timely and clear notification
21   of the Data Breach to Plaintiffs and Class members, Defendants prevented
22   Plaintiffs and Class members from taking meaningful, proactive steps to securing
23   their Personal and Medical Information and mitigating damages.
24         177. As a result of the Data Breach, Plaintiffs and Class members have
25   spent time, effort, and money to mitigate the actual and potential impact of the
26   Data Breach on their lives, including but not limited to, paying for credit
27   monitoring and identity theft prevention services that, in most cases, were not
28   offered to them by Defendants, and closely reviewing and monitoring bank
                                             -39-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 41 of 77




 1   accounts, credit reports, and statements sent from providers and their insurance
 2   companies.
 3            178. Defendants’ wrongful actions, inactions, and omissions constituted
 4   (and continue to constitute) common law negligence.
 5            179. The damages Plaintiffs and the Class have suffered (as alleged above)
 6   and will suffer were and are the direct and proximate result of Defendants’ grossly
 7   negligent conduct.
 8            180. In addition to its duties under common law, Defendants had
 9   additional duties imposed by statute and regulations, including the duties under
10   HIPAA, the FTC Act, the CCRA, and the CMIA. The harms which occurred as a
11   result of Defendants’ failure to observe these duties, including the loss of privacy,
12   significant risk of identity theft, and Plaintiffs’ overpayment for goods and
13   services, are the types of harm that these statutes and their regulations were
14   intended to prevent.
15            181. Defendants violated these statutes when they engaged in the actions
16   and omissions alleged herein and Plaintiffs’ injuries were a direct and proximate
17   result of Defendants’ violations of these statutes. Plaintiffs therefore are entitled to
18   the evidentiary presumptions for negligence per se under Cal. Evid. Code § 669.
19            182. Pursuant to the FTC Act, 15 U.S.C. § 45(a), Defendants owed a duty
20   to Plaintiffs and the Class to provide fair and adequate computer systems and data
21   security to safeguard the Personal and Medical Information of Plaintiffs and the
22   Class.
23            183. Defendants are entities covered by HIPAA, 45 C.F.R. §160.102, and
24   as such are required to comply with HIPAA’s Privacy Rule and Security Rule.
25   HIPAA requires Defendants to “reasonably protect” confidential data from “any
26   intentional or unintentional use or disclosure” and to “have in place appropriate
27   administrative, technical, and physical safeguards to protect the privacy of
28   protected health information.” 45 C.F.R. § 164.530(c)(1). HIPAA also requires
                                              -40-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 42 of 77




 1   Defendants to obtain satisfactory assurances that their business associates would
 2   appropriately safeguard the protected health information they receive or create on
 3   behalf of the Defendants. 45 C.F.R. §§ 164.502(e), 164.504(e), 164.532(d) and
 4   (e). The confidential data at issue in this case constitutes “protected health
 5   information” within the meaning of HIPAA.
 6         184. HIPAA further requires Defendants to disclose the unauthorized
 7   access and theft of the protected health information of Plaintiffs and the Class
 8   “without unreasonable delay” so that Plaintiffs and Class members could take
 9   appropriate measures to mitigate damages, protect against adverse consequences,
10   and thwart future misuse of their personal information. See 45 C.F.R. §§ 164.404,
11   164.406, and 164.410.
12         185. The FTC Act prohibits “unfair practices in or affecting commerce,”
13   including, as interpreted and enforced by the FTC, the unfair act or practice by
14   businesses, such as Defendants, of failing to use reasonable measures to protect
15   Personal and Medical Information. The FTC publications and orders described
16   above also formed part of the basis of Defendants’ duty in this regard.
17         186. Defendants gathered and stored the Personal and Medical
18   Information of Plaintiffs and the Class as part of their business of soliciting their
19   services to their patients, which solicitations and services affect commerce.
20         187. Defendants violated the FTC Act by failing to use reasonable
21   measures to protect the Personal and Medical Information of Plaintiffs and the
22   Class and by not complying with applicable industry standards, as described
23   herein.
24         188. Defendants breached their duties to Plaintiffs and the Class under the
25   FTC Act and HIPAA by failing to provide fair, reasonable, or adequate computer
26   systems and/or data security practices to safeguard Plaintiffs’ and Class members’
27   Personal and Medical Information, and by failing to provide prompt notice
28   without reasonable delay.
                                              -41-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 43 of 77




 1         189. Defendants’ failure to comply with applicable laws and regulations
 2   constitutes negligence per se.
 3         190. Plaintiffs and the Class are within the class of persons that HIPAA
 4   and the FTC Act were intended to protect.
 5         191. The harm that occurred as a result of the Data Breach is the type of
 6   harm the FTC Act and HIPAA were intended to guard against.
 7         192. Defendants breached their duties to Plaintiffs and the Class under
 8   these laws by failing to provide fair, reasonable, or adequate computer systems
 9   and data security practices to safeguard Plaintiffs’ and the Class’s Personal and
10   Medical Information.
11         193. Additionally, Defendants had a duty to promptly notify victims of the
12   Data Breach. For instance, HIPAA required Defendants to notify victims of the
13   Breach within sixty (60) days of the discovery of the Data Breach. Defendants did
14   not notify Plaintiffs or Class members of the Data Breach until around December
15   16, 2020.
16         194. Defendants knew on or before June 17, 2020, that unauthorized
17   persons had accessed and/or viewed or were reasonably likely to have accessed
18   and/or viewed private, protected, personal information of Plaintiffs and the Class.
19         195. Defendants breached their duties to Plaintiffs and the Class by
20   unreasonably delaying and failing to provide notice expeditiously and/or as soon
21   as practicable to Plaintiffs and the Class of the Data Breach.
22         196. Defendants’ violation of the FTC Act and HIPAA constitutes
23   negligence per se.
24         197. As a direct and proximate result of Defendants’ negligence per se,
25   Plaintiffs and the Class have suffered, and continue to suffer, damages arising
26   from the Data Breach, as alleged above.
27

28

                                                -42-
                                      CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 44 of 77




 1         198. The injury and harm that Plaintiffs and Class members suffered (as
 2   alleged above) was the direct and proximate result of Defendants’ negligence per
 3   se.
 4         199. Plaintiffs and the Class have suffered injury and are entitled to actual
 5   and punitive damages in amounts to be proven at trial.
 6         B.     COUNT II – INVASION OF PRIVACY
 7         200. Plaintiffs incorporates by reference all allegations of the preceding
 8   paragraphs as though fully set forth herein.
 9         201. California established the right to privacy in Article 1, Section 1 of
10   the California Constitution.
11         202. The State of California recognizes the tort of Intrusion into Private
12   Affairs and adopts the formulation of that tort found in the Restatement (Second)
13   of Torts, which states, “One who intentionally intrudes, physically or otherwise,
14   upon the solitude or seclusion of another or his private affairs or concerns is
15   subject to liability to the other for invasion of his privacy if the intrusion would be
16   highly offensive to a reasonable person.” Restatement (Second) of Torts, § 652B
17   (1977).
18         203. The states of Oklahoma, Washington, and Texas also recognize the
19   tort of Invasion of Privacy and, like California, adopt the formulation of that tort
20   found in the Restatement (Second) of Torts.
21         204. Plaintiffs and Class members had a legitimate and reasonable
22   expectation of privacy with respect to their Personal and Medical Information and
23   were accordingly entitled to the protection of this information against disclosure to
24   and acquisition by unauthorized third parties.
25         205. Defendants owed a duty to its patients, including Plaintiffs and Class
26   members, to keep their Personal and Medical Information confidential.
27         206. The unauthorized access, acquisition, appropriation, disclosure,
28   encumbrance, exfiltration, release, theft, use, and/or viewing of Personal and
                                              -43-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 45 of 77




 1   Medical Information, especially the type of information that is the subject of this
 2   action, is highly offensive to a reasonable person.
 3         207. The intrusion was into a place or thing that was private and is entitled
 4   to be private. Plaintiffs and Class members disclosed their Personal and Medical
 5   Information to Defendants as part of their receiving medical care and treatment
 6   from Defendants, but privately, with the intention that such highly sensitive
 7   information would be kept confidential and protected from unauthorized access,
 8   acquisition, appropriation, disclosure, encumbrance, exfiltration, release, theft,
 9   use, and/or viewing. Plaintiffs and Class members were reasonable in their belief
10   that such information would be kept private and would not be disclosed without
11   their authorization.
12         208. The Data Breach constitutes an intentional interference with
13   Plaintiffs’ and Class members’ interest in solitude or seclusion, either as to their
14   persons or as to their private affairs or concerns, of a kind that would be highly
15   offensive to a reasonable person.
16         209. Defendants acted with a knowing state of mind when they permitted
17   the Data Breach because they knew their information security practices were
18   inadequate.
19         210. Acting with knowledge, Defendants had notice and knew that their
20   inadequate cybersecurity practices would cause injury to Plaintiffs and Class
21   members.
22         211. As a proximate result of Defendants’ acts and omissions, Plaintiffs’
23   and Class members’ Personal and Medical Information was accessed by, acquired
24   by, appropriated by, disclosed to, encumbered by, exfiltrated by, released to,
25   stolen by, used by, and/ or reviewed by third parties without authorization, causing
26   Plaintiffs and Class members to suffer damages.
27         212. Unless and until enjoined and restrained by order of this Court,
28   Defendants’ wrongful conduct will continue to cause great and irreparable injury
                                              -44-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 46 of 77




 1   to Plaintiffs and Class members in that the Personal and Medical Information
 2   maintained by Defendants can be accessed by, acquired by, appropriated by,
 3   disclosed to, encumbered by, exfiltrated by, released to, stolen by, used by, and/ or
 4   viewed by unauthorized persons.
 5         213. Plaintiffs and the Class have no adequate remedy at law for the
 6   injuries in that a judgment for monetary damages will not end the invasion of
 7   privacy for Plaintiffs and Class members.
 8         C.      COUNT III – UNJUST ENRICHMENT
 9         214. Plaintiffs incorporate by reference all allegations of the preceding
10   paragraphs as though fully set forth herein.
11         215. Plaintiffs and the Class bring this claim in the alternative to all other
12   claims and remedies at law.
13         216. Plaintiffs and Class members conferred a monetary benefit upon
14   Defendants in the form of monetary payments to obtain medical services from
15   Defendants.
16         217. Defendants collected, maintained, and stored the Personal and
17   Medical Information of Plaintiffs and Class members and, as such, Defendants
18   had direct knowledge of the monetary benefits conferred upon them by Plaintiffs
19   and Class members.
20         218. Defendants, by way of their affirmative actions and omissions,
21   including their knowing violations of their express or implied contracts with
22   Plaintiffs and the Class members, knowingly and deliberately enriched themselves
23   by saving the costs they reasonably and contractually should have expended on
24   HIPAA and CMIA compliance and reasonable data privacy and security measures
25   to secure Plaintiffs’ and Class members’ Personal and Medical Information.
26         219. Instead of providing a reasonable level of security, training, and
27   protocols that would have prevented the Data Breach, as described above and as is
28   common industry practice among companies entrusted with similar Personal and
                                             -45-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 47 of 77




 1   Medical Information, Defendants, upon information and belief, instead
 2   consciously and opportunistically calculated to increase their own profits at the
 3   expense of Plaintiffs and Class members (and continue to do so by electing to not
 4   provide free credit monitoring services to a majority of Class members negatively
 5   impacted by the Data Breach).
 6         220. As a direct and proximate result of Defendants’ decision to profit
 7   rather than provide adequate data security, Plaintiffs and Class members suffered
 8   and continue to suffer actual damages in (i) the amount of the savings and costs
 9   Defendants reasonably and contractually should have expended on data security
10   measures to secure Plaintiffs’ Personal and Medical Information, (ii) time and
11   expenses mitigating harms, (iii) diminished value of Personal and Medical
12   Information, (iv) loss of privacy, and (v) an increased risk of future identity theft.
13         221. Defendants, upon information and belief, have therefore engaged in
14   opportunistic, unethical, and immoral conduct by profiting from conduct that they
15   knew would create a significant and highly likely risk of substantial and certainly
16   impending harm to Plaintiffs and the Class in direct violation of Plaintiffs’ and
17   Class members’ legally protected interests. As such, it would be inequitable,
18   unconscionable, and unlawful to permit Defendants to retain the benefits they
19   derived as a consequence of their breach.
20         222. Accordingly, Plaintiffs and the Class are entitled to relief in the form
21   of restitution and disgorgement of all ill-gotten gains, which should be put into a
22   common fund to be distributed to Plaintiffs and the Class.
23         D.     COUNT IV – BREACH OF CONTRACT
24         223. Plaintiffs incorporate by reference all allegations of the preceding
25   paragraphs as though fully set forth herein.
26         224. Plaintiffs and the Class entered into contracts with Defendants and
27   provided payment to Defendants in exchange for Defendants’ provision of
28   medical services.
                                              -46-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 48 of 77




 1         225. The promises and representations described above relating to
 2   compliance with HIPAA, CMIA and industry practices, and about Defendants’
 3   concern for their patients’ privacy rights, became terms of the contract between
 4   them and their patients, including Plaintiffs and the Class.
 5         226. Defendants breached these promises by failing to comply with
 6   HIPAA, CMIA, and reasonable industry practices.
 7         227. As a result of Defendants’ breach of these terms, Plaintiffs and the
 8   Class have been seriously harmed and put at grave risk of debilitating future
 9   harms.
10         228. Plaintiffs and Class members are therefore entitled to damages in an
11   amount to be determined at trial.
12
           E.      COUNT V – BREACH OF IMPLIED CONTRACT
13                 (ALTERNATIVELY TO COUNT IV)

14         229. Plaintiffs incorporate by reference all allegations of the preceding
15   paragraphs as though fully set forth herein.
16         230. When Plaintiffs and the Class members provided their Personal and
17   Medical Information to Defendants when seeking medical services, they entered
18   into implied contracts in which Defendants agreed to comply with their statutory
19   and common law duties to protect Plaintiffs’ and Class members’ Personal and
20   Medical Information and to timely notify them in the event of a data breach.
21         231. Defendants required their patients to provide Personal and Medical
22   Information in order to receive medical services from their affiliate doctors and
23   clinicians.
24         232. Defendants affirmatively represented that they collected and stored
25   the Personal and Medical Information of Plaintiffs and the members of the Class
26   in compliance with HIPAA, the CMIA, and other statutory and common law
27   duties, and using reasonable, industry standard means.
28

                                             -47-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 49 of 77




 1         233. Based on the implicit understanding and also on Defendants’
 2   representations (as described above), Plaintiffs and the Class accepted Defendants’
 3   offers and provided Defendants with their Personal and Medical Information.
 4         234. Plaintiffs and Class members would not have provided their Personal
 5   and Medical Information to Defendants had they known that Defendants would
 6   not safeguard their Personal and Medical Information, as promised, or provide
 7   timely notice of a data breach.
 8         235. Plaintiffs and Class members fully performed their obligations under
 9   the implied contracts with Defendants.
10         236. Defendants breached the implied contracts by failing to safeguard
11   Plaintiffs’ and Class members’ Personal and Medical Information and by failing to
12   provide them with timely and accurate notice of the Data Breach.
13         237. The losses and damages Plaintiffs and Class members sustained (as
14   described above) were the direct and proximate result of Defendants’ breach of the
15   implied contract with Plaintiffs and Class members.
16         F.      COUNT VI – BREACH OF CONFIDENCE
17         238. Plaintiffs incorporate by reference all allegations of the preceding
18   paragraphs as though fully set forth herein.
19         239. At all times during Plaintiffs’ and Class members’ interactions with
20   Defendants, Defendants were fully aware of the confidential nature of the Personal
21   and Medical Information that Plaintiffs and Class members provided to
22   Defendants.
23         240. As alleged herein and above, Defendants’ relationship with Plaintiffs
24   and the Class was governed by promises and expectations that Plaintiffs and Class
25   members’ Personal and Medical Information would be collected, stored, and
26   protected in confidence, and would not be accessed by, acquired by, appropriated
27   by, disclosed to, encumbered by, exfiltrated by, released to, stolen by, used by,
28   and/or viewed by unauthorized third parties.
                                             -48-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 50 of 77




 1         241. Plaintiffs and Class members provided their respective Personal and
 2   Medical Information to Defendants with the explicit and implicit understandings
 3   that Defendants would protect and not permit the Personal and Medical
 4   Information to be accessed by, acquired by, appropriated by, disclosed to,
 5   encumbered by, exfiltrated by, released to, stolen by, used by, and/or viewed by
 6   unauthorized third parties.
 7         242. Plaintiffs and Class members also provided their Personal and
 8   Medical Information to Defendants with the explicit and implicit understandings
 9   that Defendants would take precautions to protect their Personal and Medical
10   Information from unauthorized access, acquisition, appropriation, disclosure,
11   encumbrance, exfiltration, release, theft, use, and/or viewing, such as following
12   basic principles of protecting their networks, data systems, and employee business
13   email accounts.
14         243. Defendants voluntarily received, in confidence, Plaintiffs’ and Class
15   members’ Personal and Medical Information with the understanding that the
16   Personal and Medical Information would not be accessed by, acquired by,
17   appropriated by, disclosed to, encumbered by, exfiltrated by, released to, stolen
18   by, used by, and/or viewed by the public or any unauthorized third parties.
19         244. Due to Defendants’ failure to prevent, detect, and avoid the Data
20   Breach from occurring by, inter alia, not following best information security
21   practices to secure Plaintiffs’ and Class members’ Personal and Medical
22   Information, Plaintiffs’ and Class members’ Personal and Medical Information
23   was accessed by, acquired by, appropriated by, disclosed to, encumbered by,
24   exfiltrated by, released to, stolen by, used by, and/or viewed by unauthorized third
25   parties beyond Plaintiffs’ and Class members’ confidence, and without their
26   express permission.
27         245. As a direct and proximate cause of Defendants’ actions and/or
28   omissions, Plaintiffs and Class members have suffered damages as alleged herein.
                                             -49-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 51 of 77




 1         246. But for Defendants’ failure to maintain and protect Plaintiffs’ and
 2   Class members’ Personal and Medical Information in violation of the parties’
 3   understanding of confidence, their Personal and Medical Information would not
 4   have been accessed by, acquired by, appropriated by, disclosed to, encumbered by,
 5   exfiltrated by, released to, stolen by, used by, and/or viewed by unauthorized third
 6   parties. Defendants’ Data Breach was the direct and legal cause of the misuse of
 7   Plaintiffs’ and Class members’ Personal and Medical Information, as well as the
 8   resulting damages.
 9         247. The injury and harm Plaintiffs and Class members suffered and will
10   continue to suffer was the reasonably foreseeable result of Defendants’
11   unauthorized misuse of Plaintiffs’ and Class members’ Personal and Medical
12   Information. Defendants knew their data systems and protocols for accepting and
13   securing Plaintiffs’ and Class members’ Personal and Medical Information had
14   security and other vulnerabilities that placed Plaintiffs’ and Class members’
15   Personal and Medical Information in jeopardy.
16         248. As a direct and proximate result of Defendants’ breaches of
17   confidence, Plaintiffs and Class members have suffered and will suffer injury, as
18   alleged herein, including but not limited to (a) actual identity theft; (b) the
19   compromise, publication, and/or theft of their Personal and Medical Information;
20   (c) out-of-pocket expenses associated with the prevention, detection, and recovery
21   from identity theft and/or unauthorized use of their Personal and Medical
22   Information; (d) lost opportunity costs associated with effort expended and the
23   loss of productivity addressing and attempting to mitigate the actual and future
24   consequences of the Data Breach, including but not limited to efforts spent
25   researching how to prevent, detect, contest, and recover from identity theft; (e) the
26   continued risk to their Personal and Medical Information, which remains in
27   Defendants’ possession and is subject to further unauthorized disclosures so long
28   as Defendants fail to undertake appropriate and adequate measures to protect
                                              -50-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 52 of 77




 1   Class Members’ Personal and Medical Information in their continued possession;
 2   (f) future costs in terms of time, effort, and money that will be expended as result
 3   of the Data Breach for the remainder of the lives of Plaintiffs and Class Members;
 4   and (g) the diminished value of Defendants’ services Plaintiffs and Class members
 5   received.
 6
           G.     COUNT VII – BREACH OF IMPLIED COVENANT OF
 7                GOOD FAITH AND FAIR DEALING

 8         249. Plaintiffs incorporate by reference all allegations of the preceding
 9   paragraphs as though fully set forth herein.
10         250. As described above, Defendants made promises and representations
11   to Plaintiffs and the Class that they would comply with HIPAA and other
12   applicable laws and industry best practices.
13         251. These promises and representations became a part of the contract
14   between Defendants and Plaintiffs and the Class.
15         252. While Defendants had discretion in the specifics of how they met the
16   applicable laws and industry standards, this discretion was governed by an implied
17   covenant of good faith and fair dealing.
18         253. Defendants breached this implied covenant when they engaged in
19   acts and/or omissions that are declared unfair trade practices by the FTC and state
20   statutes and regulations (including California’s and Oklahoma’s UCL), and when
21   they engaged in unlawful practices under HIPAA, the CMIA, and other state
22   personal and medical privacy laws. These acts and omissions included:
23   representing that they would maintain adequate data privacy and security practices
24   and procedures to safeguard the Personal and Medical Information from
25   unauthorized disclosures, releases, data breaches, and theft; omitting, suppressing,
26   and concealing the material fact of the inadequacy of the privacy and security
27   protections for the Class’s Personal and Medical Information; and failing to
28   disclose to the Class at the time they provided their Personal and Medical
                                             -51-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 53 of 77




 1   Information to them that Defendants’ data security systems and protocols,
 2   including training, auditing, and testing of employees, failed to meet applicable
 3   legal and industry standards.
 4           254. Plaintiffs and Class members did all or substantially all the
 5   significant things that the contract required them to do.
 6           255. Likewise, all conditions required for Defendants’ performance were
 7   met.
 8           256. Defendants’ acts and omissions unfairly interfered with Plaintiffs’
 9   and Class members’ rights to receive the full benefit of their contracts.
10           257. Plaintiffs and Class members have been harmed by Defendants’
11   breach of this implied covenant in the many ways described above, including
12   overpayment for services, the purchase of identity theft monitoring services not
13   provided by Defendants, imminent risk of certainly impending and devastating
14   identity theft that exists now that cyber criminals have their Personal and Medical
15   Information, and the attendant long-term time and expenses spent attempting to
16   mitigate and insure against these risks.
17           258. Defendants are liable for this breach of these implied covenants,
18   whether or not they are found to have breached any specific express contractual
19   term.
20           259. Plaintiffs and Class members are entitled to damages, including
21   compensatory damages and restitution, declaratory and injunctive relief, and
22   attorney fees, costs, and expenses.
23           H.    COUNT VIII – VIOLATIONS OF OKLAHOMA
                   CONSUMER PROTECTION ACT, OKLA. STAT., TIT. 15,
24                 CH. 20 §§ 751, ET SEQ.
25           260. Plaintiffs incorporate by reference all allegations of the preceding
26   paragraphs as though fully set forth herein.
27           261. Plaintiffs bring this Count against Defendants on behalf of the
28   Oklahoma Subclass.
                                               -52-
                                     CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 54 of 77




 1         262. Defendants are “persons,” as defined by Okla. Stat. tit. 15, § 752(1).
 2         263. Defendants offer, sell, and distribute goods, services, and other things
 3   of value which constitute “consumer transactions” as meant by Okla. Stat. tit. 15,
 4   § 752(2).
 5         264. Defendants, in the course of their business, engaged in unlawful
 6   practices in violation of Okla. Stat. tit. 15, § 753, including the following:
 7                a.     Making false representations, knowingly or with reason to
 8                       know, as to the characteristics, uses, and benefits of the
 9                       subjects of their consumer transactions, in violation of Okla.
10                       Stat. tit. 15, § 753(5);
11                b.     Representing, knowingly or with reason to know, that the
12                       subjects of their consumer transactions were of a particular
13                       standard when they were of another, in violation of Okla. Stat.
14                       tit 15, § 753(7);
15                c.     Advertising, knowingly or with reason to know, the subjects of
16                       their consumer transactions with intent not to sell as advertised,
17                       in violation of Okla. Stat. tit 15, § 753(8);
18                d.     Committing unfair trade practices that offend established
19                       public policy and were immoral, unethical, oppressive,
20                       unscrupulous, and substantially injurious to consumers as
21                       defined by section 752(14), in violation of Okla. Stat. tit. 15, §
22                       753(20); and
23                e.     Committing deceptive trade practices that deceived or could
24                       reasonably be expected to deceive or mislead a person to the
25                       detriment of that person as defined by section 752(13), in
26                       violation of Okla. Stat. tit. 15, § 753(20).
27         265. Defendants’ unlawful practices include:
28

                                              -53-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 55 of 77




 1             a.   Failing to implement and maintain reasonable security and
 2                  privacy measures to protect Plaintiffs’ and Class members’
 3                  Personal and Medical Information, which was a direct and
 4                  proximate cause of the Data Breach;
 5             b.   Failing to identify foreseeable security and privacy risks,
 6                  remediate identified security and privacy risks, and adequately
 7                  improve security and privacy measures following previous data
 8                  incidents in the healthcare industry, which was a direct and
 9                  proximate cause of the Data Breach;
10             c.   Failing to comply with common law and statutory duties
11                  pertaining to the security and privacy of Plaintiffs’ and Class
12                  members’ Personal and Medical Information, including duties
13                  imposed by the FTC Act, HIPAA, and the CMIA;
14             d.   Misrepresenting that they would protect the privacy and
15                  confidentiality of Plaintiffs’ and Class members’ Personal and
16                  Medical Information, including by implementing and
17                  maintaining reasonable security measures;
18             e.   Misrepresenting that they would comply with common law and
19                  statutory duties pertaining to the security and privacy of
20                  Plaintiffs’ and Class members’ Personal and Medical
21                  Information, including duties imposed by the FTC Act, HIPAA,
22                  and the CMIA;
23             f.   Omitting, suppressing, and concealing the material fact that they
24                  did not reasonably or adequately secure Plaintiffs’ and Class
25                  members’ Personal and Medical Information; and
26             g.   Omitting, suppressing, and concealing the material fact that they
27                  did not comply with common law and statutory duties pertaining
28                  to the security and privacy of Plaintiffs’ and Class members’
                                          -54-
                                CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 56 of 77




 1                     Personal and Medical Information, including duties imposed by
 2                     the FTC Act and HIPAA.
 3         266. Defendants’ representations and omissions were material because
 4   they were likely to deceive reasonable patient consumers about the adequacy of
 5   Defendants’ data security and ability to protect the confidentiality of their
 6   Personal and Medical Information.
 7         267. Defendants intended to mislead Plaintiffs and Class members and
 8   induce them to rely on their misrepresentations and omissions.
 9         268. Had Defendants disclosed to Plaintiffs and Class members that their
10   data security protocols and business emails (where highly sensitive personal data
11   was exchanged and/or stored) were not secure and, thus, vulnerable to attack,
12   Defendants would not have been able to continue in business and they would have
13   been forced to adopt reasonable data security measures and comply with the law.
14         269. The above unlawful practices and acts by Defendants were immoral,
15   unethical, oppressive, unscrupulous, and substantially injurious. These acts caused
16   substantial and continuous injury to Plaintiffs and Class members.
17         270. Defendants acted intentionally, knowingly, and maliciously to violate
18   Oklahoma’s Consumer Protection Act, and recklessly disregarded Plaintiffs’ and
19   the Class members’ rights.
20         271. As a direct and proximate result of Defendants’ unlawful practices,
21   Plaintiffs and Class members have suffered and will continue to suffer injury,
22   ascertainable losses of money or property, and monetary and non-monetary
23   damages, including time and expenses related to monitoring their credit and
24   medical accounts; an increased, imminent risk of fraud and identity theft; and loss
25   of value of their Personal and Medical Information.
26         272. Plaintiffs and Class members seek all monetary and non-monetary
27   relief allowed by law, including actual damages, civil penalties, and attorneys’
28   fees and costs.
                                             -55-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 57 of 77




 1
           I.     COUNT IX – VIOLATIONS OF CALIFORNIA UNFAIR
 2                COMPETITION LAW, Cal. Bus. & Prof. Code §17200, et seq.
 3         273. Plaintiffs incorporate by reference all allegations of the preceding
 4   paragraphs as though fully set forth herein.
 5         274. Plaintiffs bring this Count against Defendants on behalf of the Class
 6   or, alternatively, the California Subclass.
 7         275. Defendants violated California’s Unfair Competition Law (“UCL”),
 8   Cal. Bus. Prof. Code § 17200, et seq., by engaging in unlawful, unfair or
 9   fraudulent business acts and practices and unfair, deceptive, untrue or misleading
10   advertising that constitute acts of “unfair competition” as defined in the UCL,
11   including, but not limited to, the following:
12                a.   by representing and advertising that they would maintain
13                     adequate data privacy and security practices and procedures to
14                     safeguard their Personal and Medical Information from
15                     unauthorized disclosure, release, data breach, and theft;
16                     representing and advertising that they did and would comply
17                     with the requirement of relevant federal and state laws pertaining
18                     to the privacy and security of the Class’s Personal and Medical
19                     Information; and omitting, suppressing, and concealing the
20                     material fact of the inadequacy of the privacy and security
21                     protections for the Class’ Personal and Medical Information;
22                b.   by soliciting and collecting Class members’ Personal and
23                     Medical Information with knowledge that the information would
24                     not be adequately protected; and by storing Plaintiffs’ and Class
25                     members’ Personal and Medical Information in an unsecure
26                     electronic environment;
27                c.   by failing to disclose the Data Breach in a timely and accurate
28                     manner, in violation of Cal. Civ. Code §1798.82;

                                              -56-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 58 of 77




 1                d.   by violating the privacy and security requirements of HIPAA, 42
 2                     U.S.C. §1302d, et seq.;
 3                e.   by violating the CMIA, Cal. Civ. Code § 56, et seq.; and
 4                f.   by violating the CCRA, Cal. Civ. Code § 1798.82.
 5         276. These unfair acts and practices were immoral, unethical, oppressive,
 6   unscrupulous, unconscionable, and/or substantially injurious to Plaintiffs and
 7   Class members. Defendants’ practices were also contrary to legislatively declared
 8   and public policies that seek to protect consumer data and ensure that entities that
 9   solicit or are entrusted with personal data utilize appropriate security measures, as
10   reflected by laws like the FTC Act, 15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1302d, et
11   seq., CMIA, Cal. Civ. Code § 56, et seq., and the CCRA, Cal. Civ. Code §
12   1798.81.5.
13         277. As a direct and proximate result of Defendants’ unfair and unlawful
14   practices and acts, Plaintiffs and the Class were injured and lost money or
15   property, including but not limited to the overpayments Defendants received to
16   take reasonable and adequate security measures (but did not), the loss of their
17   legally protected interest in the confidentiality and privacy of their Personal and
18   Medical Information, and additional losses described above.
19         278. Defendants knew or should have known that their computer systems
20   and data security practices were inadequate to safeguard Plaintiffs’ and Class
21   members’ Personal and Medical Information and that the risk of a data breach or
22   theft was highly likely. Defendants’ actions in engaging in the above-named unfair
23   practices and deceptive acts were negligent, knowing and willful, and/or wanton
24   and reckless with respect to the rights of the Class.
25         279. Plaintiffs seek relief under the UCL, including restitution to the Class
26   of money or property that the Defendants may have acquired by means of
27   Defendants’ deceptive, unlawful, and unfair business practices, declaratory relief,
28

                                              -57-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 59 of 77




 1   attorney fees, costs and expenses (pursuant to Cal. Code Civ. P. § 1021.5), and
 2   injunctive or other equitable relief.
 3
           J.     COUNT X – VIOLATIONS OF CALIFORNIA CUSTOMER
 4                RECORDS ACT, Cal. Civ. Code § 1798.80, et seq.

 5         280. Plaintiffs incorporate by reference all allegations of the preceding
 6   paragraphs as though fully set forth herein.
 7         281. Plaintiffs bring this Count against Defendants on behalf of the
 8   California Subclass.
 9         282. Section 1798.82 of the California Civil Code requires any “person or
10   business that conducts business in California, and that owns or licenses
11   computerized data that includes personal information” to “disclose any breach of
12   the security of the system following discovery or notification of the breach in the
13   security of the data to any resident of California whose unencrypted personal
14   information was, or is reasonably believed to have been, acquired by an
15   unauthorized person.” Under section 1798.82, the disclosure “shall be made in the
16   most expedient time possible and without unreasonable delay …”
17         283. The CCRA further provides: “Any person or business that maintains
18   computerized data that includes personal information that the person or business
19   does not own shall notify the owner or licensee of the information of any breach
20   of the security of the data immediately following discovery, if the personal
21   information was, or is reasonably believed to have been, acquired by an
22   unauthorized person.” Cal. Civ. Code § 1798.82(b).
23         284. Any person or business that is required to issue a security breach
24   notification under the CCRA shall meet all of the following requirements:
25                a.   The security breach notification shall be written in plain
26                     language;
27                b.   The security breach notification shall include, at a minimum, the
28                     following information:
                                              -58-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 60 of 77




 1                     i.     The name and contact information of the reporting
 2                            person or business subject to this section;
 3                    ii.     A list of the types of personal information that were or
 4                            are reasonably believed to have been the subject of a
 5                            breach;
 6                   iii.     If the information is possible to determine at the time the
 7                            notice is provided, then any of the following:
 8                            1.       The date of the breach;
 9                            2.       The estimated date of the breach; or
10                            3.       The date range within which the breach occurred.
11                                     The notification shall also include the date of the
12                                     notice.
13                   iv.      Whether notification was delayed as a result of a law
14                            enforcement investigation, if that information is possible
15                            to determine at the time the notice is provided;
16                    v.      A general description of the breach incident, if that
17                            information is possible to determine at the time the notice
18                            is provided; and
19                   vi.      The toll-free telephone numbers and addresses of the
20                            major credit reporting agencies if the breach exposed a
21                            Social Security number or a driver’s license or California
22                            identification card number.
23         285. The Data Breach described herein constituted a “breach of the
24   security system” of Defendants.
25         286. As alleged above, Defendants unreasonably delayed informing
26   Plaintiffs and Class members about the Data Breach affecting their Personal and
27   Medical Information, even after Defendants knew the Data Breach had occurred.
28

                                             -59-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 61 of 77




 1         287. Defendants failed to disclose to Plaintiffs and the Class, without
 2   unreasonable delay and in the most expedient time possible, the breach of security
 3   of their unencrypted, or not properly and securely encrypted, Personal and
 4   Medical Information when Defendants knew or reasonably believed such
 5   information had been compromised.
 6         288. Defendants’ ongoing business interests gave Defendants incentive to
 7   conceal the Data Breach from the public to ensure continued revenue.
 8         289. Upon information and belief, no law enforcement agency instructed
 9   Defendants that timely notification to Plaintiffs and the Class would impede its
10   investigation.
11         290. As a result of Defendants’ violation of Cal. Civ. Code § 1798.82,
12   Plaintiffs and the Class were deprived of prompt notice of the Data Breach and
13   were thus prevented from taking appropriate protective measures, such as securing
14   identity theft protection or requesting a credit freeze. These measures could have
15   prevented some of the damages suffered by Plaintiffs and Class members because
16   their stolen information would have had less value to identity thieves.
17         291. As a result of Defendants’ violation of Cal. Civ. Code § 1798.82,
18   Plaintiffs and the Class suffered incrementally increased damages separate and
19   distinct from those simply caused by the Data Breach itself.
20         292. Plaintiffs and the Class seek all remedies available under Cal. Civ.
21   Code § 1798.84, including but not limited to, the damages suffered by Plaintiffs
22   and the other Class members as alleged above, and equitable relief.
23         293. Defendants’ misconduct as alleged herein is fraud under Cal. Civ.
24   Code § 3294(c)(3) in that it was deceit or concealment of a material fact known to
25   the Defendants conducted with the intent on the part of Defendants of depriving
26   Plaintiffs and the Class of “legal rights or otherwise causing injury.” In addition,
27   Defendants’ misconduct as alleged herein is malice or oppression under Cal. Civ.
28   Code § 3294(c) in that it was despicable conduct carried on by Defendants with a
                                             -60-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 62 of 77




 1   willful and conscious disregard of the rights or safety of Plaintiffs and the Class
 2   and despicable conduct that has subjected Plaintiffs and the Class to cruel and
 3   unjust hardship in conscious disregard of their rights. As a result, Plaintiffs and the
 4   Class are entitled to punitive damages against Defendants under Cal. Civ. Code §
 5   3294(a).
 6         K.     COUNT XI – VIOLATIONS OF CALIFORNIA
                  CONFIDENTIALITY OF MEDICAL INFORMATION ACT,
 7                Cal. Civ. Code § 56, et seq.
 8         294. Plaintiffs incorporate by reference all allegations of the preceding
 9   paragraphs as though fully set forth herein.
10         295. Plaintiffs bring this Count against Defendants on behalf of the Class
11   or, alternatively, the California Subclass.
12         296. Defendants are “provider[s] of healthcare,” as defined in Cal. Civ.
13   Code § 56.06, and are therefore subject to the requirements of the CMIA, Cal.
14   Civ. Code §§ 56.10(a), (d) and (e), 56.36(b), 56.101(a) and (b).
15         297. Defendants are persons licensed under California under California’s
16   Business and Professions Code, Division 2. See Cal. Bus. Prof. Code § 4000, et
17   seq. Defendants therefore qualify as “provider[s] of healthcare,” under the CMIA.
18         298. Plaintiffs and the Class are “patients,” as defined in CMIA, Cal. Civ.
19   Code § 56.05(k) (“‘Patient’ means any natural person, whether or not still living,
20   who received healthcare services from a provider of healthcare and to whom
21   medical information pertains.”).
22         299. Defendants disclosed “medical information,” as defined in CMIA,
23   Cal. Civ. Code § 56.05(j), to unauthorized persons without first obtaining consent,
24   in violation of Cal. Civ. Code § 56.10(a). The disclosure of information to
25   unauthorized individuals in the Data Breach resulted from the affirmative actions
26   of Defendants’ employees, which allowed the hackers to see and obtain Plaintiffs’
27   and the Class members’ medical information.
28

                                              -61-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 63 of 77




 1         300. Defendants’ negligence resulted in the release of individually
 2   identifiable medical information pertaining to Plaintiffs and the Class to
 3   unauthorized persons and the breach of the confidentiality of that information.
 4   Defendants’ negligent failure to maintain, preserve, store, abandon, destroy,
 5   and/or dispose of Plaintiffs’ and Class members’ medical information in a manner
 6   that preserved the confidentiality of the information contained therein, in violation
 7   of Cal. Civ. Code §§ 56.06 and 56.101(a).
 8         301. Defendants’ computer and email systems and protocols did not
 9   protect and preserve the integrity of electronic medical information in violation of
10   Cal. Civ. Code § 56.101(b)(1)(A).
11         302. Plaintiffs and the Class were injured and have suffered damages, as
12   described above, from Defendants’ illegal disclosure and negligent release of their
13   medical information in violation of Cal. Civ. Code §§ 56.10 and 56.101, and
14   therefore seek relief under Civ. Code §§ 56.35 and 56.36, including actual
15   damages, nominal statutory damages of $1,000, punitive damages of $3,000,
16   injunctive relief, and attorney fees, expenses and costs.
17         L.     COUNT XII – VIOLATIONS OF WASHINGTON’S
                  UNIFORM HEALTH CARE INFORMATION ACT, WASH.
18                REV. CODE § 70.02.045, § 70.02.170
19         303. Plaintiffs incorporate by reference all allegations of the preceding
20   paragraphs as though fully set forth herein.
21         304. Plaintiffs bring this Count against Defendants on behalf of the
22   Washington Subclass.
23         305. As a result of conducting their healthcare business and offering
24   medical services in Washington, Defendants possessed highly sensitive personal
25   and medical information, including healthcare information, belonging to the
26   members of the Washington Subclass.
27

28

                                             -62-
                                   CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 64 of 77




 1         306. Defendants released the Personal and Medical Information belonging
 2   to members of the Washington Subclass without authorization, in violation of
 3   Wash. Rev. Code § 70.02.045.
 4         307. The members of the Washington Subclass were injured and have
 5   suffered damages from Defendants’ illegal disclosure and negligent release of
 6   their Personal and Medical Information, including healthcare information, in
 7   violation of Wash. Rev. Code § 70.02.045.
 8         308. The Washington Subclass seeks relief under Wash. Rev. Code §
 9   70.02.170, including but not limited to actual damages, nominal damages,
10   injunctive relief, and/or attorney’s fees and costs.
11         M.     COUNT XIII – VIOLATIONS OF WASHINGTON’S
                  CONSUMER PROTECTION ACT, WASH. REV. CODE §
12                19.86.020, ET SEQ.
13         309. Plaintiffs incorporate by reference all allegations of the preceding
14   paragraphs as though fully set forth herein.
15         310. Plaintiffs bring this Count against Defendants on behalf of the
16   Washington Subclass.
17         311. Defendants engaged in deceptive, unfair, and unlawful trade acts or
18   practices in the conduct of trade or commerce, in violation of Wash. Rev. Code §
19   19.86.020, including but not limited to the following:
20                a.   Defendants misrepresented and fraudulently advertised material
21                     facts to the Washington Subclass by representing and advertising
22                     that they would maintain adequate data privacy and security
23                     practices and procedures to safeguard Washington Class
24                     Members’ Personal and Medical Information from unauthorized
25                     disclosure, release, data breaches, and theft;
26                b.   Defendants misrepresented material facts to the Washington
27                     Subclass by representing and advertising that they did and would
28                     comply with the requirements of relevant federal and state laws
                                              -63-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 65 of 77




 1                  pertaining to the privacy and security of Washington Subclass
 2                  members’ Personal and Medical Information;
 3             c.   Defendants omitted, suppressed, and concealed the material fact
 4                  of the inadequacy of the privacy and security protections for
 5                  Washington Subclass members’ Personal and Medical
 6                  Information;
 7             d.   Defendants engaged in deceptive, unfair, and unlawful trade acts
 8                  or practices by failing to maintain the privacy and security of
 9                  Washington Subclass members’ Personal and Medical
10                  Information, in violation of duties imposed by, and public
11                  policies reflected in, applicable federal and state laws, resulting
12                  in the Data Breach. These unfair acts and practices violated
13                  duties imposed by laws that include the FTC Act, HIPAA, and
14                  the state of Washington’s regulations pertaining to Privacy of
15                  Consumer Financial and Health Information (Wash. ADC 284-
16                  04-300);
17             e.   Defendants engaged in deceptive, unfair, and unlawful trade acts
18                  or practices by failing to disclose the Data Breach to Washington
19                  Subclass members in a timely and accurate manner, contrary to
20                  the duties imposed by § 19.255.010(1); and
21             f.   Defendants engaged in deceptive, unfair, and unlawful trade acts
22                  or practices by failing to take proper action leading up to,
23                  including, and following the Data Breach to enact adequate
24                  privacy and security measures and protect Washington Subclass
25                  members’ Personal and Medical Information from further
26                  unauthorized disclosure, release, data breaches, and theft.
27

28

                                          -64-
                                CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 66 of 77




 1         312. As a direct and proximate result of Defendants’ deceptive trade
 2   practices, Washington Subclass members suffered injury and damages as set forth
 3   in this Complaint.
 4         313. The above unfair and deceptive practices and acts by Defendants
 5   were immoral, unethical, oppressive, and unscrupulous. These acts caused
 6   substantial injury to consumers that these consumers could not reasonably avoid;
 7   this substantial injury outweighed any benefits to consumers or to competition.
 8         314. Defendants knew or should have known that their data security
 9   practices were inadequate to safeguard Washington Subclass members’ Personal
10   and Medical Information and that the risk of a data breach was highly likely.
11   Defendants’ actions in engaging in the above-named unfair practices and
12   deceptive acts were negligent, knowing and willful, and/or wanton and reckless
13   with respect to the rights of members of the Washington Subclass.
14         315. Members of the Washington Subclass seek relief under Wash. Rev.
15   Code § 19.86.090, including but not limited to, actual damages, treble damages,
16   injunctive relief, and attorney’s fees and costs.
17         N.     COUNT XIV – VIOLATIONS OF TEXAS DECEPTIVE
                  TRADE PRACTICES ACT, TEX. BUS. & COMM. CODE §
18                17.41 ET SEQ.
19         316. Plaintiffs incorporate by reference all allegations of the preceding
20   paragraphs as though fully set forth herein.
21         317. Plaintiffs bring this Count against Defendants on behalf of the Texas
22   Subclass.
23         318. In the course of their business, Defendants engaged in deceptive acts
24   and practices, misrepresentation, and the concealment, suppression, and omission
25   of material facts with respect to the sale and advertisement of their medical and
26   healthcare services, in violation of Tex. Bus. & Comm. Code § 17.41 et seq.,
27   including but not limited to the following:
28

                                              -65-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 67 of 77




 1               a.   Defendants misrepresented material facts by representing that
 2                    they would maintain adequate data privacy and security
 3                    practices and procedures to safeguard Texas Subclass members’
 4                    Personal and Medical Information from unauthorized disclosure,
 5                    release, data breaches, and theft, in violation of Tex. Bus. &
 6                    Comm. Code § 17.46 (5), (7), and (9).
 7               b.   Defendants misrepresented material facts to the Texas Subclass
 8                    by representing that they did and would comply with the
 9                    requirements of relevant federal and state laws pertaining to the
10                    privacy and security of Texas Subclass members and Personal
11                    and Medical Information, in violation of Tex. Bus. & Comm.
12                    Code § 17.46 (5), (7), and (9);
13               c.   Defendants omitted, suppressed, and concealed the material fact
14                    of the inadequacy of the privacy and security protections for
15                    Texas Subclass members’ Personal and Medical Information, in
16                    violation of Tex. Bus. & Comm. Code § 17.46 (5), (7), and (9);
17                    and
18               d.   Defendants engaged in deceptive trade practices by failing to
19                    maintain the privacy and security of Texas Subclass members’
20                    Personal and Medical Information, in violation of duties
21                    imposed by and public policies reflected in applicable federal
22                    and state laws, resulting in the Data Breach.
23         319. The above unlawful and deceptive acts were immoral, unethical,
24   oppressive, and unscrupulous. These acts caused substantial injury to consumers
25   that the consumers could not reasonably avoid; this substantial injury outweighed
26   any benefits to consumers or to competition.
27         320. Defendants knew or should have known that their data security
28   practices were inadequate to safeguard Texas Subclass members’ Personal and
                                            -66-
                                  CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 68 of 77




 1   Medical Information and that risk of a data breach or theft of patients’ highly
 2   sensitive personal and medical information was highly likely. Defendants’ actions
 3   in engaging in the above-named unfair practices and deceptive acts were
 4   negligent, knowing and willful, and/or wanton and reckless with respect to the
 5   rights of members of the Texas Subclass.
 6         321. As a direct and proximate result of Defendants’ deceptive practices,
 7   Texas Subclass members suffered injury and/or damages.
 8         322. Texas Subclass members seek relief under Tex. Bus. & Comm. Code
 9   § 17.50, including, but not limited to, injunctive relief, other equitable relief,
10   damages, and attorney’s fees and costs.
11         O.     COUNT XV – DECLARATORY RELIEF
12         323. Plaintiffs incorporate by reference all allegations of the preceding
13   paragraphs as though fully set forth herein.
14         324. Plaintiffs bring this Count under the federal Declaratory Judgment
15   Act, 28 U.S.C. §2201.
16         325. As previously alleged, Plaintiffs and members of the Class entered
17   into an implied contract that required Defendants to provide adequate security for
18   the Personal and Medical Information it collected from Plaintiffs and the Class.
19         326. Defendants owe a duty of care to Plaintiffs and the members of the
20   Class that requires them to adequately secure Personal and Medical Information.
21         327. Defendants still possess Personal and Medical Information regarding
22   Plaintiffs and members of the Class.
23         328. Since the Data Breach, Defendants have announced few if any
24   changes to their data security infrastructure, processes or procedures to fix the
25   vulnerabilities in their computer and email systems and/or security practices which
26   permitted the Data Breach to occur and go undetected for months and, thereby,
27   prevent further attacks.
28

                                              -67-
                                    CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 69 of 77




 1         329. Defendants have not satisfied their contractual obligations and legal
 2   duties to Plaintiffs and the Class. In fact, now that Defendants’ insufficient data
 3   security is known to hackers, the Personal and Medical Information in
 4   Defendants’ possession is even more vulnerable to cyberattack.
 5         330. Actual harm has arisen in the wake of the Data Breach regarding
 6   Defendants’ contractual obligations and duties of care to provide security
 7   measures to Plaintiffs and the members of the Class. Further, Plaintiffs and the
 8   members of the Class are at risk of additional or further harm due to the exposure
 9   of their Personal and Medical Information and Defendants’ failure to address the
10   security failings that lead to such exposure.
11         331. There is no reason to believe that Defendants’ security measures are
12   any more adequate now than they were before the breach to meet Defendants’
13   contractual obligations and legal duties.
14         332. Plaintiffs, therefore, seek a declaration that Defendants’ existing
15   security measures do not comply with their contractual obligations and duties of
16   care to provide adequate security and that to comply with their contractual
17   obligations and duties of care, Defendants must implement and maintain
18   additional security measures.
19   VII. PRAYER FOR RELIEF
20         WHEREFORE, Plaintiffs and the Class pray for judgment against
21   Defendants as follows:
22
                  a.     An order certifying this action as a class action under Fed. R.
23
                         Civ. P. 23, defining the Class as requested herein, appointing
24
                         the undersigned as Class counsel, and finding that Plaintiffs are
25
                         proper representatives of the Class requested herein;
26
                  b.     A judgment in favor of Plaintiffs and the Class awarding them
27
                         appropriate monetary relief, including actual and statutory
28
                         damages (including statutory damages under the CMIA),
                                               -68-
                                     CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 70 of 77




 1                   punitive damages, attorney fees, expenses, costs, and such
 2                   other and further relief as is just and proper.
 3             c.    An order providing injunctive and other equitable relief as
 4                   necessary to protect the interests of the Class and the general
 5                   public as requested herein, including, but not limited to:
 6                   i.     Ordering that Defendants engage third-party security
 7                          auditors/penetration testers as well as internal security
 8                          personnel to conduct testing, including simulated
 9                          attacks, penetration tests, and audits on Defendants’
10                          systems on a periodic basis, and ordering Defendants to
11                          promptly correct any problems or issues detected by
12                          such third-party security auditors;
13                   ii.    Ordering that Defendants engage third-party security
14                          auditors and internal personnel to run automated security
15                          monitoring;
16                   iii.   Ordering that Defendants audit, test, and train their
17                          security personnel regarding any new or modified
18                          procedures;
19                   iv.    Ordering that Defendants segment customer data by,
20                          among other things, creating firewalls and access
21                          controls so that if one area of Defendants’ systems is
22                          compromised, hackers cannot gain access to other
23                          portions of Defendants’ systems;
24                   v.     Ordering that Defendants cease transmitting Personal
25                          and Medical Information via unencrypted email;
26                   vi.    Ordering that Defendants cease storing Personal and
27                          Medical Information in email accounts;
28

                                          -69-
                                CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 71 of 77




 1                    vii.   Ordering that Defendants purge, delete, and destroy in a
 2                           reasonably secure manner customer data not necessary
 3                           for their provisions of services;
 4                    viii. Ordering that Defendants conduct regular database
 5                           scanning and securing checks;
 6                    ix.    Ordering that Defendants routinely and continually
 7                           conduct internal training and education to inform
 8                           internal security personnel how to identify and contain a
 9                           breach when it occurs and what to do in response to a
10                           breach; and
11                    x.     Ordering Defendants to meaningfully educate their
12                           current, former, and prospective employees and
13                           subcontractors about the threats they face as a result of
14                           the loss of their financial and personal information to
15                           third parties, as well as the steps they must take to
16                           protect themselves;
17             d.     An order requiring Defendants to pay the costs involved in
18                    notifying the Class members about the judgment and
19                    administering the claims process;
20             e.     A judgment in favor of Plaintiffs and the Class awarding them
21                    pre-judgment and post-judgment interest, reasonable attorneys’
22                    fees, costs and expenses as allowable by law; and
23             f.     An award of such other and further relief as this Court may
24                    deem just and proper.
25   VIII. DEMAND FOR JURY TRIAL
26       Plaintiffs demand a trial by jury on all issues so triable.
27

28

                                           -70-
                                 CLASS ACTION COMPLAINT
 Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 72 of 77




 1   DATED: January 27, 2021           GREEN & NOBLIN, P.C.
 2

 3

 4                                     By: _/s/ Robert S. Green
                                             Robert S. Green
 5
                                       James Robert Noblin
 6
                                       Emrah M. Sumer
 7                                     2200 Larkspur Landing Circle, Suite 101
                                       Larkspur, CA 94939
 8
                                       Telephone: (415) 477-6700
 9                                     Facsimile: (415) 477-6710
10
                                       William B. Federman*
11                                     wbf@federmanlaw.com
                                       Oklahoma Bar No. 2853
12
                                       FEDERMAN & SHERWOOD
13                                     10205 N. Pennsylvania Ave.
                                       Oklahoma City, OK 73120
14
                                       Telephone: (405) 235-1560
15                                     Facsimile: (405) 239-2112
16
                                       *Pro Hac Vice application to be submitted
17
                                       Counsel for Plaintiffs and the Proposed
18
                                       Class
19

20

21

22

23

24

25

26

27

28

                                         -71-
                               CLASS ACTION COMPLAINT
Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 73 of 77




                                EXHIBIT 1
  Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 74 of 77



 M •>NAX®
HEAL TH SOLUTIONS PARTNER




                                                                                                                 December I 6, 2020
   To Parent or Legal Guardian of
   Carter Bean
   1404 Concord Ln.                                                          P2m21s
   Edmond, OK 73003-6131
   1   I11 111   1•   1•11 •••11111 ii II• II11 1 11 111II•• Ii 1•11I•111111 11111 11II I1




                                                                                 Notice of Data Security Event

To Parent or Legal Guardian of Carter Bean:

We are writing to inform you of a data security event that occurred at MEDNAX Services, Inc. ("MEDNAX") and may
have impacted your child's personal information. MEDNAX provides revenue cycle management and other administrative
services to its affiliated physician practice groups, including Pediatrix Medical Group of Oklahoma, P.C., from which your
child may have received services.

What happened?
On June 19, 2020, MEDNAX discovered that an unauthorized third party gained access to certain Microsoft Office
365-hosted MEDNAX business email accounts through phishing. "Phishing" occurs when an email is sent that looks like
it is from a trustworthy source, but it is not. The phishing email prompts the recipient to share or give access to certain
information. Upon discovery of this event, MEDNAX immediately took action to prevent any further unauthorized
activity, began an investigation, and engaged a national forensic firm.

Based on the investigation, the unauthorized paity was able to access certain business email accounts between June 17,
2020 and June 22, 2020. The event was limited to a small number of business email accounts. Those email accounts are
separate from MEDNAX's internal network and systems, which were not involved in the event. Even though a thorough
investigation was conducted, it was not possible to conclusively determine whether personal information was actually
accessed by the unauthorized party. Based on the data analysis that was performed and ultimately completed in late
November 2020, we were able to detem1ine which individuals may have had personal infonnation in the impacted business
email accounts. Based upon our_ thorough review of this matter, we are not aware of any actual or attempted misuse of
personal information as a result of this event. However, we are notifying you because your child's personal infonnation may
have been in one or more of the impacted business email accounts.

What information may have been involved?

The patient information may have included: (1) patient contact information (such as patient name, guarantor name,
address, email address, and date of birth); (2) health insurance infonnation (payor name, payor contract dates, policy
infonnation including type and deductible amount and subscriber/Medicare/Medicaid number); (3) medical and/or
treatment information (dates of service, location, services requested or procedures performed, diagnosis, prescription
information, physician names, and Medical Record Numbers); and (4) billing and claims information (invoices, submitted
claims and appeals, and patient account identifiers used by your child's provider). Please note that not all data fields may
have been involved for all individuals.

What we are doing.
MEDNAX takes the security of personal information seriously. As soon as we discovered the phishing event, we
immediately took action to prevent any further unauthorized activity, including resetting user passwords for business



                                                                                                                 365866-1/4   ELN-5794-1220
  Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 75 of 77

email accounts where unauthorized activity was detected. We have and continue to enhance our security controls as
appropriate to minimize the risk of any similar event in the future.

What you can do.
The enclosed Reference Guide includes additional information on general steps you can take to monitor and protect your
child's personal informat~on. We encourage you to carefully review credit reports and statements sent from providers as
well as your insurance company to ensure that all account activity is valid; any questionable charges should be promptly
reported to the provider's billing office, or for insurance statements, to your insurance company.
For more information

If you have any questions about this matter or would like additional information, please refer to the enclosed Reference
Guide, visit www.emailevent.kroll.com, or call toll-free 1-833-971-3267. This call center is open from 8:00 a.m. to 5:30
p.m. Central Time, Monday through Friday, excluding major U.S. holidays.

We regret that this event occurred and are very sorry for any distress or inconvenience this event may cause you.

Sincerely,

~d.-          -c.7rt::
Mary Ann E. Moore
Chief Compliance Officer




                                                                                                                    365866-2/4
   Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 76 of 77
                                                        Reference Guide
                                              Review Your Account Statements
Carefully review statements sent to you from providers as well as from your insurance company to ensure that all account
activity is valid. Report any questionable charges promptly to the provider's billing office, or for insurance statements, to
your insurance company.
                      Provide Any Updated Personal Information to Your Health Care Provider
Your health care provider's office may ask to see a photo ID to verify your identity. Please bring a photo ID with you to
every appointment if possible. Your provider's office may also ask you to confirm your date of birth, address, telephone,
and other pertinent information so that they can make sure that all of your information is up-to-date. Please be sure and
tell your provider's office when there are any changes to your information. Carefully reviewing this information with your
provider's office at each visit can help to avoid problems and to address them quickly should there be any discrepancies.
                                               Order Your Free Credit Report
To order your free annual credit report, visit www.annualcreditreport.com, call toll-free at (877) 322-8228, or complete
the Annual Credit Report Request Form on the U.S. Federal Trade Commission's ("FTC") website at www.ftc.gov and
mail it to Annual Credit Report Request Service, P.O. Box 105281, Atlanta, GA 30348-5281. The three credit bureaus
provide free annual credit reports only through the website, toll-free number or request fonn.
Upon receiving your credit report, review it carefully. Look for accounts you did not open. Look 1h the "inquiries" section
for names of creditors from whom you have not requested credit. Some companies bill under names other than their store
or commercial names; the credit bureau will be able to tell if this is the case. Look in the "personal information" section
for any inaccuracies in information (such as home address and Social Security Number).
Ifyou see anything you do not understand, call the credit bureau at the telephone number on the report. Errors may be a warning
sign of possible identity theft. You should notify the credit bureaus of any inaccuracies in your report, whether due to error or
fraud, as soon as possible so the information can be investigated and, if found to be in error, cotTected. If there are accounts
or charges you did not authorize, immediately notify the appropriate credit bureau by telephone and in writing. Information
that cannot be explained should also be reported to your local police or sheriff's office because it may signal criminal activity.
                                       Contact the U.S. Federal Trade Commission
If you detect any unauthorized transactions in any of your financial accounts, promptly notify the appropriate payment
card company or financial institution. If you detect any incidents of identity theft or fraud, promptly report the matter to
your local law enforcement authorities, state Attorney General and the FTC.
You can contact the FTC to learn more about how to protect yourself from becoming a victim of identity theft by using
the contact information below:
Federal Trade Commission
Consumer Response Center
600 Pennsylvania Avenue, NW
Washington, DC 20580
1-877-IDTHEFT (438-4338)
www.ftc.gov/idtheft/
                                          Place a Fraud Alert on Your Credit File
To protect yourself from possible identity theft, consider placing a fraud alert on your credit file. A fraud alert helps
protect against the possibility of an identity thief opening new credit accounts in your name. When a credit grantor checks
the credit history of someone applying for credit, the credit grantor gets a notice that the applicant may be the victim of
identity theft. The alert notifies the credit grantor to take steps to verify the identity of the applicant. You can place a fraud
ale11 on your credit report by calling any one of the toll-free fraud numbers provided below. You will reach an automated
telephone system that allows flagging of your file with a fraud alert at all three credit bureaus.
Equifax                          P.O. Box 105069                 800-525-6285              www.equifax.com
                                 Atlanta, Georgia 30348
Experian                         P.O. Box 2002                   888-397-3742              www.experian.com
                                 Allen, Texas 75013
Trans Union                      P.O. Box2000
                                 Chester, PA 19016               800-680-7289              www.transunion.com



                                                                                                                          365866-3/4
  Case 0:21-cv-61180-RAR Document 1 Entered on FLSD Docket 01/27/2021 Page 77 of 77

                                                     Security Freezes
You have the right to request a credit freeze from a consumer reporting agency, free of charge, so that no new credit can
be opened in your name without the use of a PIN number that is issued to you when you initiate a freeze. A security freeze
is designed to prevent potential credit grantors from accessing your credit report without your consent. If you place a
security freeze, potential creditors and other third parties will not be able to get access to your credit report unless you
temporarily lift the freeze. Therefore, using a security freeze may delay your ability to obtain credit.
Unlike a fraud alert, you must separately place a security freeze on your credit file at each credit bureau. To place a
security freeze on your credit report you must contact the credit reporting agency by phone, mail, or secure electronic
means and provide proper identification of your identity. The following information must be included when requesting
a security freeze (note that if you are requesting a credit report for your spouse, this information must be provided for
him/her as well): (1) full name, with middle initial and any suffixes; (2) Social Security number; (3) date of birth; (4)
current address and any previous addresses for the past five years; and (5) any applicable incident report or complaint
with a law enforcement agency or the Registry of Motor Vehicles. The request must also include a copy of a government-
issued identification card and a copy of a recent utility bill or bank or insurance statement. It is essential that each copy
be legible, display your name and current mailing address, and the date of issue.
Below, please find relevant contact information for the three consumer reporting agencies:

 Equifax Security Freeze         P.O. Box i 05788            · 888:.:.298-0045         www.equifax.com
                                 Atlanta, GA 30348
 Experian Security Freeze        P.O. Box 9554                 888-397-3742            www.experian.com
                                 Allen, TX 75013
                                 P.O. Box 160
 Trans Union                     Woodlyn, PA 19094             888-909-8872            www.transunion.com

Once you have submitted your request, the credit reporting agency must place the security freeze no later than I business
day after receiving a request by phone or secure electronic means, and no later than 3 business days after receiving a
request by mail. No later than five business days after placing the security freeze, the credit reporting agency will send
you confirmation and information on how you can remove the freeze in the future.
                                            For Residents of North Carolina
You may also obtain information about preventing and avoiding identity theft from the North Carolina Attorney General's
Office:
North Carolina Attorney General's Office, Consumer Protection Division, 900 I Mail Serv~ce Center, Raleigh, NC 27699-
9001, 1-877-5-NO-SCAM, www.ncdoj.gov.




                                                                                                                     365866-4/4
